Exhibit 10.10

 

EXECUTION VERSION

 

THIRD LIEN NOTES COLLATERAL AGREEMENT,

 

dated as of June 7, 2019,

 

among

 

each Grantor party hereto,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as 8.000% Notes Trustee,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as 8.750% Notes Trustee

 

Reference is made to the ABL/Term Loan/Notes Intercreditor Agreement dated as of
June 7, 2019 (as amended, restated, supplemented or otherwise modified from time
to time, the “ABL/Term Loan/Notes Intercreditor Agreement”), among Deutsche Bank
AG New York Branch as ABL Agent (as defined therein), Credit Suisse AG, Cayman
Islands Branch, as Term Loan Agent (as defined therein), Ankura Trust Company,
LLC as New Second Lien Notes Collateral Agent (as defined therein) and
Wilmington Trust, National Association, as New Third Lien Notes Collateral Agent
(as defined therein) and acknowledged by Holdings (as defined therein), the
Issuers and the Subsidiaries from time to time party thereto.  Notwithstanding
anything herein to the contrary, the lien and security interest granted to the
Collateral Agent, for the benefit of the secured parties hereunder and the
exercise of any right or remedy by the Collateral Agent and the other secured
parties hereunder are subject to the provisions of the ABL/Term Loan/Notes
Intercreditor Agreement.  In the event of any conflict or inconsistency between
the provisions of the ABL/Term Loan/Notes Intercreditor Agreement and this
Agreement, the provisions of the ABL/Term Loan/Notes Intercreditor Agreement
shall control.

 

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Junior Lien Intercreditor Agreement, dated as of June 7, 2019
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Junior Lien Intercreditor Agreement”), among CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Initial First Lien Representative, CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Initial First Lien Collateral Agent, ANKURA
TRUST COMPANY, LLC as Initial Second Lien Representative, ANKURA TRUST COMPANY,
LLC as Initial Second Lien Collateral Agent, WILMINGTON TRUST, NATIONAL
ASSOCIATION, as 8.000% Notes Representative, WILMINGTON TRUST, NATIONAL
ASSOCIATION, as 8.750% Notes Representative, WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Initial Third Lien Collateral Agent and certain other persons
party or that may become party thereto from time to time.  In the event of any
conflict between the terms of the Junior Lien Intercreditor Agreement and this
Agreement, the terms of the Junior Lien Intercreditor Agreement shall govern and
control.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

 

SECTION 1.01.

Indentures

 

1

 

 

 

 

SECTION 1.02.

Other Defined Terms

 

2

 

 

 

 

ARTICLE II [RESERVED]

 

7

 

 

 

ARTICLE III PLEDGE OF SECURITIES

 

7

 

 

 

 

SECTION 3.01.

Pledge

 

7

 

 

 

 

SECTION 3.02.

Delivery of the Pledged Collateral

 

8

 

 

 

 

SECTION 3.03.

Representations, Warranties and Covenants

 

9

 

 

 

 

SECTION 3.04.

Registration in Nominee Name; Denominations

 

11

 

 

 

 

SECTION 3.05.

Voting Rights; Dividends and Interest, Etc.

 

11

 

 

 

 

ARTICLE IV SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

 

13

 

 

 

 

SECTION 4.01.

Security Interest

 

13

 

 

 

 

SECTION 4.02.

Representations and Warranties

 

16

 

 

 

 

SECTION 4.03.

Covenants

 

18

 

 

 

 

SECTION 4.04.

Other Actions

 

21

 

 

 

 

SECTION 4.05.

Covenants Regarding Patent, Trademark and Copyright Collateral

 

21

 

 

 

 

SECTION 4.06.

Intercreditor Relations

 

23

 

 

 

 

ARTICLE V REMEDIES

 

23

 

 

 

 

SECTION 5.01.

Remedies Upon Default

 

23

 

 

 

 

SECTION 5.02.

Application of Proceeds

 

25

 

 

 

 

SECTION 5.03.

Securities Act, Etc.

 

27

 

i

--------------------------------------------------------------------------------



 

ARTICLE VI [RESERVED]

 

27

 

 

 

ARTICLE VII MISCELLANEOUS

 

27

 

 

 

 

SECTION 7.01.

Notices

 

27

 

 

 

 

SECTION 7.02.

Security Interest Absolute

 

28

 

 

 

 

SECTION 7.03.

Limitation By Law

 

28

 

 

 

 

SECTION 7.04.

Binding Effect; Several Agreement

 

28

 

 

 

 

SECTION 7.05.

Successors and Assigns; Replacement of Collateral Agent; Successor Collateral
Agent by Merger

 

28

 

 

 

 

SECTION 7.06.

Collateral Agent’s Fees and Expenses; Indemnification; Concerning the Collateral
Agent

 

30

 

 

 

 

SECTION 7.07.

Collateral Agent Appointed Attorney-in-Fact

 

30

 

 

 

 

SECTION 7.08.

APPLICABLE LAW

 

31

 

 

 

 

SECTION 7.09.

Waivers; Amendment

 

31

 

 

 

 

SECTION 7.10.

WAIVER OF JURY TRIAL

 

32

 

 

 

 

SECTION 7.11.

Severability

 

32

 

 

 

 

SECTION 7.12.

Counterparts

 

32

 

 

 

 

SECTION 7.13.

Headings

 

32

 

 

 

 

SECTION 7.14.

Jurisdiction; Consent to Service of Process

 

32

 

 

 

 

SECTION 7.15.

Termination or Release

 

32

 

 

 

 

SECTION 7.16.

Additional Subsidiaries

 

33

 

ii

--------------------------------------------------------------------------------



 

Schedules

 

 

 

Schedule I

Pledged Stock; Debt Securities

Schedule II

Intellectual Property

Schedule III

Filing Jurisdictions

Schedule IV

Commercial Tort Claims

 

 

Exhibits

 

 

 

Exhibit I

Form of Supplement to the Collateral Agreement

Exhibit II

Form of Trademark Security Agreement

Exhibit III

Form of Patent Security Agreement

Exhibit IV

Form of Copyright Security Agreement

 

iii

--------------------------------------------------------------------------------



 

THIRD LIEN NOTES COLLATERAL AGREEMENT dated as of June 7, 2019 (as amended,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among each party identified as a “Grantor” on the signature pages
hereto (together with any other entity that may become a party hereto as a
Grantor as provided herein, each a “Grantor” and, collectively, the “Grantors”),
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee under the 8.000% Notes
Indenture (as defined below), (in such capacity, the “8.000% Notes Trustee”), 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee under the 8.750% Notes
Indenture (as defined below), (in such capacity, the “8.750% Notes Trustee”),
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent for the Secured
Parties (as defined below) (in such capacity, the “Collateral Agent”).

 

RECITALS

 

(1)                                 Reference is made to (i) that certain
Indenture, dated as of June 7, 2019 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “8.000% Indenture”),
among NEIMAN MARCUS GROUP LTD LLC, a Delaware limited liability company (the
“Issuer”), MARIPOSA BORROWER, INC., a Delaware corporation (the “Corporate
Co-Issuer”), THE NEIMAN MARCUS GROUP LLC, a Delaware limited liability company
(the “LLC Co-Issuer”), The NMG Subsidiary LLC, a Delaware limited liability
company (the “New Co-Issuer Subsidiary” and, together with Corporate Co-Issuer
and the LLC Co-Issuer, the “Co-Issuers” and, together with the Issuer, the
“Issuers”), the guarantors party thereto from time to time and the 8.000% Notes
Trustee, governing the 8.000% Third Lien Senior Secured Notes due 2024 (the
“8.000% Notes”) of the Issuers and (ii) that certain Indenture, dated as of June
7, 2019 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “8.750% Indenture” and together with the 8.000%
Indenture, the “Indentures”), among the Issuers, the guarantors party thereto
from time to time and the 8.750% Notes Trustee, governing the 8.750% Third Lien
Senior Secured Notes due 2024 (the “8.750% Notes” and together with the 8.000%
Notes, the “Notes”) of the Issuers.

 

(2)                                 The Grantors will derive substantial
benefits from the issuance and sale of such notes pursuant to the Indentures and
in consideration thereof has agreed to secure its obligations under the Notes
Documents, as set forth herein.

 

AGREEMENT

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.            Indentures.

 

(a)           Unless otherwise defined herein, terms defined in the Indentures
and used herein have the meanings assigned to them in the Indentures, and the
following terms which are defined in the UCC are used herein as so defined (and
if defined in more than one article of the UCC have the meaning specified in
Article 9 thereof):  Accounts, Account Debtor, As-Extracted

 

--------------------------------------------------------------------------------



 

Collateral, Authenticate, Certificated Security, Chattel Paper, Commodity
Account, Commodity Contract, Commodity Intermediary, Deposit Account, Documents,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Financial
Asset, Fixtures, Goods, Health-Care-Insurance Receivable, Instruments,
Inventory, Letter of Credit Rights, Manufactured Homes, Money, Payment
Intangibles, Securities Account, Securities Intermediary, Security, Security
Entitlement, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security.

 

(b)           The rules of construction specified in Section 1.3 of each
Indenture also apply, mutatis mutandis, to this Agreement.

 

SECTION 1.02.            Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“8.00% Notes Trustee” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“8.75% Notes Trustee” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(1).

 

“Collateral” means the collective reference to Article 9 Collateral and Pledged
Collateral.

 

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consignment Inventory” means any Inventory held by a Grantor on a consignment
basis, which Inventory is not owned by a Grantor (and would not be reflected on
a consolidated balance sheet of the Grantors and their Subsidiaries prepared in
accordance with GAAP).

 

“Consignment Proceeds” means any proceeds from the sale of any Consignment
Inventory, solely to the extent that such proceeds are identifiable proceeds
from the sale of Consignment Inventory and that the applicable Grantor
identifies such proceeds as such through a method of tracing.

 

“Control” has the meaning set forth in Article 8 or, if applicable, in Section
9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

2

--------------------------------------------------------------------------------



 

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, which provides the Collateral Agent with Control of any such
accounts.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including any such rights that such Grantor has the right to license).

 

“Copyrights” means all of the following which any Grantor now or hereafter owns
or in which any Grantor now or hereafter has an interest (pursuant to a
Copyright License or otherwise):

 

(1)                                 all copyright rights in any work subject to
the copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise;

 

(2)                                 all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II;

 

(3)                                 all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(4)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“DDA” means any checking or other demand deposit account maintained by the
Grantors.

 

“Event of Default” means an “Event of Default” as defined in each Indenture.

 

“Excluded Accounts” means any DDA, Securities Account, Commodity Account or any
other Deposit Account of any Grantor (and all Cash, Cash Equivalents and other
securities or investments credited thereto or deposited therein): (1) that does
not have an individual daily balance in excess of $500,000, or in the aggregate
with each other account described in this clause (1), in excess of $5.0 million;
(2) the balance of which is swept at the end of each Business Day into a Deposit
Account, Securities Account or Commodity Account subject to a Control Agreement,
so long as such daily sweep is not terminated or modified (other than to provide
that the balance in such Deposit Account, Securities Account or Commodity
Account is swept into another Deposit Account, Securities Account or Commodity
Account subject to a Control Agreement) without the consent of the Collateral
Agent; (3) that is a Trust Account, Specified Segregated Account (as defined in
the ABL Credit Agreement) or Designated Disbursement Account (as defined in the
ABL Credit Agreement); or (4) to the extent that it is cash collateral for

 

3

--------------------------------------------------------------------------------



 

letters of credit to the extent permitted under Section 3.5 of each Indenture;
provided, in no event shall any Controlled Account be an Excluded Account.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

 

“Grantor” and “Grantors” have the meanings assigned to such terms in the
introductory paragraph to this Agreement.  For the avoidance of doubt,
“Grantors” shall not include Extended Term Loan PropCo or Notes PropCo.

 

“Indenture” and “Indentures” has the meaning assigned to such term in the
recitals to this Agreement.

 

“Intellectual Property” means all intellectual property of every kind and nature
that any Grantor now or hereafter owns or in which any Grantor now or hereafter
has an interest, including inventions, designs, Patents, Copyrights, Trademarks,
trade secrets, domain names, confidential or proprietary technical and business
information or know-how.

 

“Intellectual Property Collateral” has the meaning assigned to such term in
Section 4.02(8).

 

“Intellectual Property Security Agreement” means a Trademark Security Agreement
in substantially the form of Exhibit II hereto, a Patent Security Agreement in
substantially the form of Exhibit III hereto, or a Copyright Security Agreement
in substantially the form of Exhibit IV hereto.

 

“Intercreditor Agreement” means each of the ABL/Term Loan/Notes Intercreditor
Agreement and the Junior Lien Intercreditor Agreement.

 

“IP Agreements” means all material Copyright Licenses, Patent Licenses and
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Grantor, now or hereafter, is a party
or a beneficiary, including the agreements set forth on Schedule II hereto.

 

“Leased-Department Inventory” means any Inventory relating to a leased
department within one of the Grantors’ retail stores, which Inventory is not
owned by a Grantor (and would not be reflected on a consolidated balance sheet
of the Grantors and their Subsidiaries prepared in accordance with GAAP).

 

“Leased-Department Proceeds” means any proceeds from the sale of any
Leased-Department Inventory, solely to the extent that such proceeds are
identifiable proceeds from the sale of Leased-Department Inventory and that the
Grantor, acting in good faith, identifies such proceeds as such in writing to
the Collateral Agent.

 

“Material Adverse Effect” means a material adverse effect on:

 

(1)                                       the business, financial condition or
results of operations, in each case, of the Note Parties and their Restricted
Subsidiaries (taken as a whole);

 

4

--------------------------------------------------------------------------------



 

(2)                                       the ability of the Note Parties (taken
as a whole) to perform their payment obligations under the Notes Documents; or

 

(3)                                       the rights and remedies of the
Trustees and the Holders (taken as a whole) under the Notes Documents.

 

“Notes Documents” means, collectively, (i) the “Notes Documents”, as defined
under the 8.000% Indenture and (ii) the “Notes Documents”, as defined under the
8.750% Indenture.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Grantor has the right to license) and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following which any Grantor now or hereafter owns or
in which any Grantor now or hereafter has an interest (pursuant to a Patent
License or otherwise):

 

(1)                                 all letters patent of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule II, and all applications for letters patent of the United
States or the equivalent thereof in any other country or jurisdiction, including
those listed on Schedule II;

 

(2)                                 all provisionals, reissues, extensions,
continuations, divisions, continuations-in-part, reexaminations or revisions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use, import and/or sell the inventions disclosed or claimed therein;

 

(3)                                 all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(4)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01(5).

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

 

“Secured Obligations” means, collectively, the “Note Obligations” as defined in
the 8.000% Indenture and “Note Obligations” as defined in the 8.750% Indenture.

 

5

--------------------------------------------------------------------------------



 

“Secured Parties” means the Trustee, the Collateral Agent, the other Agents and
the Holders.

 

“Security Interest” has the meaning assigned to such term in Section 4.01(1).

 

“Termination Date” means the date on which the principal of and interest on the
Notes, all fees and all other expenses or amounts payable under the Notes
Documents have been paid in full (other than in respect of contingent
indemnification and expense reimbursement claims not then due).

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Grantor has the right to
license).

 

“Trademarks” means all of the following which any Grantor now or hereafter owns
or in which any Grantor now or hereafter has an interest (pursuant to a
Trademark License or otherwise):

 

(1)                                 all trademarks, service marks, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof (except for “intent-to-use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of the Lanham Act has been filed, to the extent that, and
solely during the period for which, any assignment of an “intent-to-use”
application prior to such filing would violate the Lanham Act), and all renewals
thereof, including those listed on Schedule II;

 

(2)                                 all goodwill associated therewith or
symbolized thereby;

 

(3)                                 all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(4)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“Trust Account” means any accounts or trusts used solely to hold Trust Funds.

 

“Trust Funds” means cash, cash equivalents or other assets comprised of:

 

6

--------------------------------------------------------------------------------



 

(1)                                 funds used for payroll and payroll taxes and
other employee benefit payments to or for the benefit of such Grantor’s
employees;

 

(2)                                 all taxes required to be collected, remitted
or withheld (including Federal and state withholding taxes (including the
employer’s share thereof)); and

 

(3)                                 any other funds which a Grantor or any of
the Restricted Subsidiaries holds in trust or as an escrow or fiduciary for
another person which is not a Restricted Subsidiary.

 

“Trustee” means each of the 8.00% Notes Trustee and the 8.75% Notes Trustee.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of, or remedies with respect to, any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” or “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions hereof relating
to such perfection, priority or remedies.

 

ARTICLE II

 

[RESERVED]

 

ARTICLE III

 

PLEDGE OF SECURITIES

 

SECTION 3.01.            Pledge.  As security for the payment or performance, as
the case may be, in full of its Secured Obligations, each Grantor hereby pledges
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under:

 

(1)                                 the Equity Interests (a) directly owned by
such Grantor as of the Issue Date and (b) obtained by such Grantor after the
Issue Date and, in each case, the certificates representing all such Equity
Interests, in each case, other than any Excluded Assets (the Equity Interests
described in the foregoing clauses (a) and (b), collectively, but excluding any
Excluded Assets, the “Pledged Stock”);

 

(2)                                 the promissory notes and any instruments
evidencing Indebtedness (a) owned by such Grantor as of the Issue Date and (b)
issued to such Grantor after the Issue Date, other than any Excluded Assets (the
instruments described in the foregoing clauses (a) and (b), collectively, but
excluding any Excluded Assets, the “Pledged Debt Securities”);

 

7

--------------------------------------------------------------------------------



 

(3)                                 subject to Section 3.05 hereof, all payments
of principal or interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of, in
exchange for or upon the conversion of, and all other proceeds received in
respect of, the securities referred to in the foregoing clauses (1) and (2);

 

(4)                                 subject to Section 3.05 hereof, all rights
and privileges of such Grantor with respect to the securities and other property
referred to in the foregoing clauses (1), (2) and (3) above; and

 

(5)                                 all proceeds of any of the foregoing items
referred to in clauses (1) through (4) above, but excluding any Excluded Assets
(the items referred to in clauses (1) through (5) of this Section 3.02,
collectively, the “Pledged Collateral”).

 

Notwithstanding anything to the contrary in this Agreement or any other Notes
Documents, none of the Pledged Stock, Pledged Debt Securities or Pledged
Collateral will include nor will the security interests granted hereunder attach
to any Excluded Asset.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth and in each case subject to the Indentures.

 

SECTION 3.02.            Delivery of the Pledged Collateral.

 

(1)                                 Each Grantor agrees promptly to deliver or
cause to be delivered to the Collateral Agent, for the benefit of the Secured
Parties, any and all Pledged Securities to the extent such Pledged Securities,
in the case of promissory notes or other instruments, are required to be
delivered pursuant to paragraph (2) of this Section 3.02.

 

(2)                                 Each Grantor will use its commercially
reasonable efforts to cause (x) any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million owed to such Grantor by any
Person and (y) accrued intellectual property royalties and other amounts owing
to NM Nevada Trust (regardless of whether classified as current), to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof; provided that the foregoing requirement will not apply to
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Issuers and their
Subsidiaries.  To the extent any such promissory note is a demand note, each
Grantor party thereto agrees, if requested by the Collateral Agent, to
immediately demand payment thereunder upon an Event of Default unless such
demand would not be commercially reasonable or would otherwise expose such
Grantor to liability to the maker.

 

(3)                                 Upon delivery to the Collateral Agent, (a)
any Pledged Securities required to be delivered pursuant to the foregoing
paragraphs (1) and (2) of this Section 3.02 will be accompanied by stock powers
or note powers, as applicable, duly executed in blank or other instruments of
transfer to the Collateral Agent and (b) all other property composing part of
the Pledged Collateral delivered pursuant to the terms of this Agreement will be
accompanied, to the

 

8

--------------------------------------------------------------------------------



 

extent necessary to perfect the security interest in or allow realization on the
Pledged Collateral, by proper instruments of assignment duly executed by the
applicable Grantor.  Each delivery of Pledged Securities will be accompanied by
a schedule describing the securities, which schedule will be attached hereto as
Schedule I (or a supplement to Schedule I, as applicable) and made a part
hereof; provided that failure to attach any such schedule hereto will not affect
the validity of such pledge of such Pledged Securities.  Each schedule so
delivered will supplement any prior schedules so delivered.

 

(4)                                 Notwithstanding anything to the contrary in
this Agreement or any other Notes Documents, no Grantor will be required to take
any action under the laws of any jurisdiction other than the United States (or
any political subdivision thereof) and its territories and possessions for the
purpose of perfecting the Security Interest in any Pledged Collateral of such
Grantor.

 

SECTION 3.03.            Representations, Warranties and Covenants.  Each
Grantor represents and warrants and covenants to and with the Collateral Agent,
for the benefit of the Secured Parties that:

 

(1)                                 Schedule I correctly sets forth, as of the
Issue Date, (a) the percentage of the issued and outstanding shares of each
class of the Equity Interests of the issuer thereof represented by such Pledged
Stock and (b) all debt securities and promissory notes or instruments evidencing
Indebtedness required to be pledged pursuant to the terms of the Indentures on
the Issue Date;

 

(2)                                 the Pledged Stock and Pledged Debt
Securities (solely with respect to Pledged Debt Securities issued by a Person
that is not a Subsidiary of Issuer or an Affiliate of any such Subsidiary, to
the best of each Grantor’s knowledge) have been duly and validly authorized and
issued by the issuers thereof and (a) in the case of Pledged Stock, are fully
paid and non-assessable (to the extent such concepts are applicable to such
Pledged Stock and other than with respect to Pledged Stock consisting of
membership interests of limited liability companies to the extent provided in
Sections 18-502 and 18-607 of the Delaware Limited Liability Company Act) and
(b) in the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a Person that is not a Subsidiary of Issuer or an Affiliate
of any such Subsidiary, to the best of each Grantor’s knowledge) are legal,
valid and binding obligations of the issuers thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;

 

(3)                                 except for the security interests granted
hereunder, each Grantor:

 

(a)                                 is and, subject to any transfers made in
compliance with the Indentures, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I as
owned by such Grantor;

 

(b)                                 holds the same free and clear of all Liens,
other than Permitted Liens;

 

9

--------------------------------------------------------------------------------



 

(c)                                  will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction permitted by both Indentures and other than Permitted Liens; and

 

(d)                                 subject to the rights of such Grantor under
the Notes Documents to dispose of Pledged Collateral, will use commercially
reasonable efforts to defend its title or interest hereto or therein against any
and all Liens (other than Permitted Liens), however arising, of all Persons;

 

(4)                                 other than as set forth in the Indentures or
the schedules thereto, and except for restrictions and limitations imposed by
the Notes Documents or securities laws generally or otherwise permitted to exist
pursuant to the terms of the Indentures, the Pledged Stock (other than Pledged
Stock that is partnership interests) is and will continue to be freely
transferable and assignable, and, except for limitations existing on the Issue
Date in the articles or certificate of incorporation, bylaws or other
organizational documents of any Subsidiary that is not a wholly owned
Subsidiary, none of the Pledged Stock is or will be subject to any option, right
of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that would prohibit, impair, delay or
otherwise affect the pledge of such Pledged Stock hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

 

(5)                                 each Grantor has the power and authority to
pledge the Pledged Collateral pledged by it hereunder in the manner hereby done
or contemplated;

 

(6)                                 other than as set forth in the Indentures or
the schedules thereto, no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);

 

(7)                                 as of the Issue Date, this Agreement is
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest in the
Collateral described herein and proceeds thereof;

 

(8)                                 as of the Issue Date, none of the Equity
Interests in limited liability companies or partnerships that are pledged by the
Grantors hereunder constitute a security under Section 8-103 of the UCC or the
corresponding code or statute of any other applicable jurisdiction; and

 

(9)                                 the Grantors shall not amend, or permit to
be amended, the limited liability company agreement (or operating agreement or
similar agreement) or partnership agreement of any subsidiary of any Grantor
whose Equity Interests are, or are required to be, Collateral hereunder in a
manner to cause such Equity Interests to constitute a security under Section
8-103 of the New York UCC or the corresponding code or statute of any other
applicable jurisdiction unless such Grantor shall have first delivered
reasonable prior written notice to the Collateral Agent and shall have taken all
actions contemplated hereby to maintain the security interest of the Collateral
Agent therein as a valid, perfected security interest

 

10

--------------------------------------------------------------------------------



 

with the Required Collateral Lien Priority, and subject to the relative
priorities set forth in the Intercreditor Agreements.

 

SECTION 3.04.            Registration in Nominee Name; Denominations.  The
Collateral Agent, on behalf of the Secured Parties, has the right (in its sole
and absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent or, if an Event of Default shall have occurred and be continuing, in its
own name as pledgee or the name of its nominee (as pledgee or as sub-agent). 
Each Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor.  If an Event of Default shall have
occurred and be continuing, the Collateral Agent will have the right (but not a
duty or obligation) to exchange the certificates representing Pledged Securities
for certificates of smaller or larger denominations for any purpose consistent
with this Agreement.

 

SECTION 3.05.            Voting Rights; Dividends and Interest, Etc.

 

(1)                                 Unless and until an Event of Default has
occurred and is continuing and the Collateral Agent has given at least one (1)
Business Day’s prior written notice to the Issuer of the Collateral Agent’s
intention to exercise its rights hereunder:

 

(a)                                 each Grantor will be entitled to exercise
any and all voting and/or other consensual rights and powers inuring to an owner
of Pledged Collateral or any part thereof for any purpose consistent with the
terms of this Agreement, the Indentures and the other Notes Documents; provided
that, except as permitted under both Indentures, such rights and powers will not
be exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Collateral Agent or the other Secured Parties under this Agreement, the
Indentures or any other Notes Documents or the ability of the Secured Parties to
exercise the same;

 

(b)                                 the Collateral Agent will promptly execute
and deliver to each Grantor, or cause to be executed and delivered to such
Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (a) above; and

 

(c)                                  each Grantor will be entitled to receive
and retain any and all dividends, interest, principal and other distributions
paid on or distributed in respect of the Pledged Collateral to the extent and
only to the extent that such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Indentures, the other Notes Documents and
applicable laws; provided that (i) any noncash dividends, interest, principal or
other distributions, payments or other consideration in respect thereof,
including any rights to receive the same to the extent not so distributed or
paid, that would constitute Pledged Securities, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities, received in exchange for Pledged
Securities or any part

 

11

--------------------------------------------------------------------------------



 

thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise and (ii) any noncash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, will be and
become part of the Pledged Collateral, and, if received by any Grantor, will not
be commingled by such Grantor with any of its other funds or property, but will
be held separate and apart therefrom, will be held in trust for the benefit of
the Collateral Agent, for the benefit of the Secured Parties, and will be
forthwith delivered to the Collateral Agent, for the benefit of the Secured
Parties, in the same form as so received (endorsed to the Collateral Agent).

 

(2)                                 Upon the occurrence and during the
continuance of an Event of Default and after at least one (1) Business Day’s
prior written notice by the Collateral Agent to the Issuer of the Collateral
Agent’s intention to exercise its rights hereunder, all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (1)(c) of this Section 3.05 will
cease, and all such rights will thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent, which will have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions; provided, however, that even after the occurrence and
during the continuance of an Event of Default and such one (1) Business Day’s
prior written notice, any Grantor may continue to receive dividends and
distributions solely to the extent permitted under subclause (b)(vi)(A),
subclause (b)(vi)(C) and subclause (b)(vi)(E) of Section 3.4 of each Indenture.

 

(3)                                 All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this Section
3.05 will not be commingled by such Grantor with any of its other funds or
property, but will be held separate and apart therefrom, will be held in trust
for the benefit of the Collateral Agent, for the benefit of the Secured Parties,
and will be forthwith delivered to the Collateral Agent, for the benefit of the
Secured Parties, in the same form as so received (endorsed to the Collateral
Agent).  Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (3), subject to
the Intercreditor Agreements, will be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and will be applied in accordance with the provisions of Section
5.02 hereof.  After all such Events of Default have been cured or waived, the
Collateral Agent will promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (1)(c) of
this Section 3.05 and that remain in such account.

 

(4)                                 Upon the occurrence and during the
continuance of an Event of Default and after the Collateral Agent shall have
given at least one (1) Business Day’s prior written notice to the Issuer of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (1)(a) of this Section 3.05, and the
obligations of the Collateral Agent under paragraph (1)(b) of this Section 3.05,
will cease, and all such rights will thereupon

 

12

--------------------------------------------------------------------------------



 

become vested in the Collateral Agent, for the benefit of the Secured Parties,
which will have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers (subject to the Intercreditor
Agreements); provided that the Collateral Agent will have the right from time to
time following and during the continuance of an Event of Default and such at
least one (1) Business Day’s prior written notice to permit the Grantors to
exercise such rights.  After all such Events of Default have been cured or
waived, each Grantor will have the right to exercise the voting and/or
consensual rights and powers that such Grantor would otherwise be entitled to
exercise pursuant to the terms of paragraph (1)(a) above.

 

ARTICLE IV

 

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

 

SECTION 4.01.            Security Interest.

 

(1)                                 As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of the Secured Obligations, each Grantor hereby pledges to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all of such Grantor’s right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all cash and Deposit Accounts;

 

(d)                                 all Documents;

 

(e)                                  all Equipment;

 

(f)                                   all General Intangibles;

 

(g)                                  all Instruments;

 

(h)                                 all Inventory;

 

(i)                                     all Investment Property;

 

(j)                                    all Letter of Credit Rights;

 

(k)                                 all Intellectual Property;

 

13

--------------------------------------------------------------------------------



 

(l)                                     all Commercial Tort Claims, including
those described on Schedule IV hereto;

 

(m)                             each of the following:

 

(i)                                     Securities Accounts;

 

(ii)                                  Investment Property credited to Securities
Accounts or Deposit Accounts from time to time and all Security Entitlements in
respect thereof;

 

(iii)                               all cash held in any Securities Account or
Deposit Account; and

 

(iv)                              all other Money in the possession of the
Collateral Agent;

 

(v)                                 all books and Records pertaining to the
Article 9 Collateral; and

 

(vi)                              all Proceeds, Supporting Obligations and
products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in this Agreement or any other Notes
Documents, the Article 9 Collateral will not include, this Agreement will not
constitute a grant of a security interest in and the security interest granted
hereunder will not attach to, any Excluded Asset.

 

(2)                                 Each Grantor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) with respect
to the Article 9 Collateral (including all Article 9 Collateral consisting of
Pledged Collateral) or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including:

 

(a)                                 whether such Grantor is an organization, the
type of organization and any organizational identification number issued to such
Grantor;

 

(b)                                 in the case of a financing statement filed
as a fixture filing, a sufficient description of the property to which such
Article 9 Collateral relates; and

 

(c)                                  a description of collateral that describes
such property in any other manner as is reasonably necessary to ensure the
perfection of the security interest in the Article 9 Collateral granted under
this Agreement, including describing such property as “all assets”, whether now
owned or hereafter acquired, or words of similar effect.

 

Each Grantor agrees to provide such information to the Collateral Agent promptly
upon request.

 

(3)                                 The Collateral Agent is further authorized
to file with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office) such documents as may be reasonably
necessary for the purpose of perfecting, continuing,

 

14

--------------------------------------------------------------------------------



 

enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Collateral Agent as secured party.

 

(4)                                 Notwithstanding anything to the contrary in
this Agreement or any other Notes Documents (but subject to Section 4.03(11)
hereof), no Grantor shall be required to take any action under the laws of any
jurisdiction other than the United States (or any political subdivision thereof)
and its territories and possessions for the purpose of perfecting the Security
Interest in any Article 9 Collateral of such Grantor.

 

(5)                                 The Security Interest is granted as security
only and shall not subject the Collateral Agent or any other Secured Party to,
or in any way alter or modify, any obligation or liability of any Grantor with
respect to or arising out of the Article 9 Collateral.

 

(6)                                 Notwithstanding anything to the contrary in
any Notes Documents, no Grantor will be required:

 

(a)                                 subject to clause (b) below, to take, or
cause to be taken, any actions to perfect the Security Interest by any means
other than (to the extent reasonably applicable):

 

(i)            filings pursuant to the Uniform Commercial Code in the office of
the Secretary of State (or equivalent filing office) of the relevant State(s) of
the respective jurisdictions of organization of each Grantor;

 

(ii)           filings in the United States Patent and Trademark Office and the
United States Copyright Office of an Intellectual Property Security Agreement;

 

(iii)          delivery of Collateral consisting of instruments, notes and debt
securities in a principal amount in excess of $5.0 million; provided that such
delivery shall not be required with respect to:

 

(A)         instruments, notes and debt securities that are promptly deposited
into an investment or securities account;

 

(B)         checks received in the ordinary course of business; and

 

(C)         notes and debt securities issued in connection with the extension of
trade credit by a Grantor in each case with a duration of not more than 364
days;

 

(iv)                              delivery of Collateral consisting of
certificated Equity Interests included in the Collateral; and

 

(v)                                 entering or causing to be entered into any
Control Agreements or similar arrangements with respect to any Controlled
Accounts; and

 

(b)                                 except as set forth in Section 4.03(11)
hereof to take any actions outside the United States to create or perfect any
security interests in any Collateral (it being

 

15

--------------------------------------------------------------------------------



 

understood that there shall be no security agreements or pledge agreements
governed under the laws of any foreign jurisdiction except as contemplated by
Section 4.03(11) hereof).

 

(7)                                 Notwithstanding anything in this Agreement
to the contrary, the Collateral Agent shall not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any Lien or security interest in the Collateral.

 

SECTION 4.02.            Representations and Warranties.  Each Grantor
represents and warrants to the Collateral Agent and the Secured Parties that:

 

(1)                                 Each Grantor has good and valid rights in
and title to the Article 9 Collateral with respect to which it has purported to
grant a Security Interest hereunder and has full power and authority to grant to
the Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained and is in full force
and effect or has otherwise been disclosed herein or in the Indentures.

 

(2)                                 The Uniform Commercial Code financing
statements containing a description of the Article 9 Collateral that have been
prepared by the Collateral Agent for filing in the office specified in Schedule
III constitute all the filings, recordings and registrations (except as set
forth in the following clause (3)) that are, as of the Issue Date, necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing.

 

(3)                                 Each Grantor represents and warrants that a
fully executed Intellectual Property Security Agreement containing a description
of all Article 9 Collateral existing on the Issue Date and consisting of
Intellectual Property owned by such Grantor with respect to United States
Patents (and Patents for which United States applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
was delivered on the Issue Date to the Collateral Agent for recording with the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable.

 

(4)                                 The Security Interest constitutes (a) a
legal and valid security interest in all the Article 9 Collateral securing the
payment and performance of the Secured Obligations; (b) subject to the filings
described in Section 4.02(2), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions;
and (c) a security interest that shall be perfected in all Article 9 Collateral
in which a security interest may be

 

16

--------------------------------------------------------------------------------



 

perfected upon the receipt and recording of an Intellectual Property Security
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable.  The Security Interest has and shall
have the Required Collateral Lien Priority on any of the Article 9 Collateral
subject to Permitted Liens.

 

(5)                                 The Article 9 Collateral is owned by the
Grantors free and clear of any Lien, other than Permitted Liens.  None of the
Grantors has filed or consented to the filing after the Issue Date of (a) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral; (b) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office; or (c) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.

 

(6)                                 None of the Grantors holds any Commercial
Tort Claim individually in excess of $5.0 million as of the Issue Date except as
indicated on Schedule IV.

 

(7)                                 The names of the obligors, amounts owing,
due dates and other information with respect to each Grantor’s Accounts and
Chattel Paper that are Collateral are and will be correctly stated, at the time
furnished, in all records of such Grantor relating thereto and in all invoices
furnished to the Collateral Agent by such Grantor from time to time.

 

(8)                                 As to itself and its Article 9 Collateral
consisting of Intellectual Property (the “Intellectual Property Collateral”), to
each Grantor’s knowledge, as of the Issue Date:

 

(a)                                 The Intellectual Property Collateral set
forth on Schedule II includes all of the material Patents, registered Trademarks
and registered Copyrights owned by such Grantor as of the date hereof (including
all such registered with the United States Patent and Trademark Office or United
States Copyright Office);

 

(b)                                 The Intellectual Property Collateral owned
by such Grantors has not been adjudged invalid or unenforceable in whole or part
(except for office actions issued in the ordinary course by the United States
Patent and Trademark Office or any similar office in any foreign jurisdiction),
and is valid and enforceable, except as would not reasonably be expected to have
a Material Adverse Effect.  Such Grantor is not aware of any uses of any item of
Intellectual Property Collateral that would be expected to lead to such item
becoming invalid or unenforceable, except as would not reasonably be expected to
have a Material Adverse Effect;

 

(c)                                  Such Grantor has made or performed in the
ordinary course of Grantor’s business, acts, including filings, recordings and
payment of all required fees and taxes, required to maintain and protect its
interest in each and every item of Intellectual Property Collateral owned by
such Grantor in full force and effect in the United States, and such Grantor has
used proper statutory notice in connection with its use

 

17

--------------------------------------------------------------------------------



 

of each Patent, Trademark and Copyright owned by such Grantor in the
Intellectual Property Collateral, in each case, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

 

(d)                                 With respect to each IP Agreement, the
absence, termination or violation of which would reasonably be expected to have
a Material Adverse Effect: (A) such Grantor has not received any notice of
termination or cancellation under such IP Agreement; (B) such Grantor has not
received any notice of a breach or default under such IP Agreement, which breach
or default has not been cured or waived; and (C) neither such Grantor nor any
other party to such IP Agreement is in breach or default thereof in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.

 

(e)                                  Except as would not reasonably be expected
to have a Material Adverse Effect, no Grantor or Intellectual Property
Collateral owned by such Grantor is subject to any outstanding consent,
settlement, decree, order, injunction, judgment or ruling restricting the use of
any Intellectual Property Collateral owned by such Grantor or that would impair
the validity or enforceability of such Intellectual Property Collateral owned by
such Grantor.

 

SECTION 4.03.            Covenants.

 

(1)                                 Each Grantor agrees to furnish to the
Collateral Agent five Business Days prior written notice of any change in such
Grantor’s:

 

(a)                                 corporate or organization name;

 

(b)                                 organizational structure;

 

(c)                                  location (determined as provided in Uniform
Commercial Code Section 9-307); or

 

(d)                                 organizational identification number (or
equivalent) or, solely if required for perfecting a security interest in the
applicable jurisdiction, Federal Taxpayer Identification Number.

 

No Grantor will effect or permit any such change unless all filings have been
made, or will be made within any statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest, for the benefit of the applicable Secured Parties, in all
Collateral held by such Grantor.

 

(2)                                 Subject to the rights of such Grantor under
the Notes Documents to dispose of Collateral and except as would otherwise be
permitted by both Indentures, each Grantor will, at its own expense, use
commercially reasonable efforts to defend title to the Article 9 Collateral
against all Persons and to defend the Security Interest of the Collateral Agent,
for the benefit of the Secured Parties, in the Article 9 Collateral and the
Required Collateral Lien Priority thereof against any Lien that is not a
Permitted Lien.

 

18

--------------------------------------------------------------------------------



 

(3)                                 Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as may be reasonably
necessary or advisable from time to time to preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement and the granting of the Security Interest and the
filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith.

 

(4)                                 If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $5.0 million is or
becomes evidenced by any promissory note or other instrument, such note or
instrument, subject to the Intercreditor Agreements, will be promptly pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
duly endorsed to the Collateral Agent.

 

(5)                                 After the occurrence of an Event of Default
and during the continuance thereof, the Collateral Agent will have the right to
verify under reasonable procedures the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Article 9
Collateral, including, in the case of Accounts or Article 9 Collateral in the
possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification.  The Collateral Agent shall have the right (but no duty or implied
obligation) to share any information it gains from such inspection or
verification with any Secured Party.

 

(6)                                 After the occurrence of an Event of Default
and during the continuance thereof, none of the Grantors will, without the
Collateral Agent’s prior written consent, grant any extension of the time of
payment of any Accounts included in the Article 9 Collateral, compromise,
compound or settle the same for less than the full amount thereof, release,
wholly or partly, any Person liable for the payment thereof or allow any credit
or discount whatsoever thereon, in each case, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices or as otherwise
permitted under both Indentures.

 

(7)                                 At its option after the occurrence of an
Event of Default and during the continuance thereof, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Article 9 Collateral
and not a Permitted Lien, and may pay for the maintenance and preservation of
the Article 9 Collateral to the extent any Grantor fails to do so as required by
the Indentures or this Agreement, and each Grantor jointly and severally agrees
to reimburse the Collateral Agent on demand for any reasonable payment made or
any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this Section 4.03(7)
will excuse any Grantor from the performance of, or impose any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Notes Documents.

 

19

--------------------------------------------------------------------------------



 

(8)                                 Each Grantor (rather than the Collateral
Agent or any Secured Party) will remain liable for the observance and
performance of all the conditions and obligations to be observed and performed
by it under each contract, agreement or instrument relating to the Article 9
Collateral.

 

(9)                                 Each Grantor irrevocably makes, constitutes
and appoints the Collateral Agent (and all officers, employees or agents
designated by the Collateral Agent for such purpose) as such Grantor’s true and
lawful agent (and attorney-in-fact) for the purpose, during the continuance of
an Event of Default, of making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto.

 

(10)                          In the event that any Grantor at any time or times
fails to obtain or maintain any of the policies of insurance required hereby or
under the Indentures or to pay any premium in whole or part relating thereto,
the Collateral Agent may, but shall not be obligated to, after the occurrence
and during the continuation of an Event of Default, without waiving or releasing
any obligation or liability of the Grantors hereunder or any Event of Default,
in its sole discretion, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as the Collateral
Agent reasonably deems advisable.  All sums disbursed by the Collateral Agent in
connection with this Section 4.03(10), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.

 

(11)                          Notwithstanding anything herein to the contrary,
no actions will be required outside of the United States in order to create or
perfect any security interest in any assets located outside of the United States
and no foreign law security or pledge agreements, foreign law mortgages or deeds
or foreign intellectual property filings or searches will be required, in each
case, other than with respect to (1) debt or Equity Interests acquired pursuant
to a Permitted Acquisition and (2) Foreign Subsidiaries that are or will become
Subsidiary Guarantors; provided, however, that (i) in the event a Responsible
Officer of a Grantor (reasonably and in good faith) and the Extended Term Loan
Agent mutually determine that the burden or cost of obtaining foreign-law
governed Security Documents or creating or taking perfections steps in any such
foreign jurisdictions outweighs the benefit afforded thereby to the Secured
Parties or obtaining foreign-law governed Security Documents or creating or
taking such perfection steps in any such foreign jurisdictions is impracticable,
impossible or ineffective or would give rise to or result in any violation of
applicable law, then no such foreign-law governed Security Documents nor
creation or the taking of perfection steps in any such foreign jurisdictions
shall be required to be provided with respect to such Grantor and (ii)
notwithstanding anything to the contrary contained herein or in any other Notes
Document, in the event that any foreign-law governed Security Documents or the
creation or taking of perfection steps in any such foreign jurisdictions are
being obtained in accordance with this Section 4.03(11), the Grantors and the
Collateral Agent shall enter into Security Documents and/or make filings or take
perfection actions or steps in accordance with the “Agreed Security Principles”
and reasonable and customary timeline agreed between a Responsible Officer of a
Grantor (reasonably and in good faith)

 

20

--------------------------------------------------------------------------------



 

and the Extended Term Loan Agent, and taking into account the Required
Collateral Lien Priority; provided that the deadlines to enter into such
Security Documents and/or make such filings or take such perfection actions or
steps shall be 10 calendar days after the corresponding deadlines for Extended
Term Loans (in each case subject to extension by the Collateral Agent)).

 

SECTION 4.04.            Other Actions.  In order to further ensure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, for the benefit of the Secured Parties, the Collateral Agent’s
security interest in the Article 9 Collateral, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

(1)                                 Instruments and Tangible Chattel Paper.  If
any Grantor at any time holds or acquires any Instruments (other than checks
received and processed in the ordinary course of business) or Tangible Chattel
Paper evidencing an amount in excess of $5.0 million, such Grantor will
forthwith endorse, assign and deliver the same to the Collateral Agent (or a
designated bailee, in accordance with the Intercreditor Agreements), accompanied
by such instruments of transfer or assignment duly executed in blank.

 

(2)                                 Investment Property.  Except to the extent
otherwise provided in Article III, if any Grantor at any time holds or acquires
any Certificated Security constituting Pledged Collateral or Article 9
Collateral, such Grantor will forthwith endorse, assign and deliver the same to
the Collateral Agent (or a designated bailee, in accordance with the
Intercreditor Agreements), accompanied by such instruments of transfer or
assignment duly executed in blank.  If any security of a domestic issuer now
owned or hereafter acquired by any Grantor is uncertificated and is issued to
such Grantor or its nominee directly by the issuer thereof, such Grantor shall
promptly notify the Collateral Agent of such uncertificated securities and upon
the occurrence and during the continuance of an Event of Default, such Grantor
shall either (a) cause the issuer to agree to comply with instructions from the
Collateral Agent (or a designated bailee, in accordance with the Intercreditor
Agreements)as to such security, without further consent of any Grantor or such
nominee or (b) cause the issuer to register the Collateral Agent (or a
designated bailee, in accordance with the Intercreditor Agreements) as the
registered owner of such security.

 

(3)                                 Commercial Tort Claims.  If any Grantor
shall at any time hold or acquire a Commercial Tort Claim with an asserted or
nominal value in excess of $5.0 million, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor, including a
summary description of such claim, and grant to the Collateral Agent in writing
a security interest therein and in the proceeds thereof, all under the terms and
provisions of this Agreement.

 

SECTION 4.05.            Covenants Regarding Patent, Trademark and Copyright
Collateral.  Except as permitted by both Indentures:

 

(1)                                 Each Grantor agrees that it will not
knowingly do any act or omit to do any act (and will exercise commercially
reasonable efforts to contractually prohibit its licensees from doing any act or
omitting to do any act) whereby any material Patent owned by such Grantor that

 

21

--------------------------------------------------------------------------------



 

is necessary to the normal conduct of such Grantor’s business may become
prematurely invalidated, abandoned, lapsed or dedicated to the public, and
agrees that it will take commercially reasonable steps with respect to any
material products covered by any such Patent as necessary to establish and
preserve its rights under applicable patent laws.

 

(2)                                 Each Grantor will, and will use its
commercially reasonable efforts to contractually require its licensees and its
sublicensees to, for each material Trademark owned by such Grantor and necessary
to the normal conduct of such Grantor’s business:

 

(a)                                 maintain such Trademark in full force free
from any adjudication of abandonment or invalidity for non-use;

 

(b)                                 maintain the quality of products and
services offered under such Trademark;

 

(c)                                  display such Trademark with notice of
federal or foreign registration or claim of trademark or service mark as
required under applicable law; and

 

(d)                                 not knowingly use or knowingly permit its
licensees’ use of such Trademark in violation of any third-party rights.

 

(3)                                 Each Grantor will, and will use its
commercially reasonable efforts to cause its licensees and its sublicensees to,
for each work covered by a material Copyright owned by such Grantor and
necessary to the normal conduct of such Grantor’s business and that it
publishes, displays and distributes, use a copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

 

(4)                                 Each Grantor shall notify the Collateral
Agent promptly if it knows that any material Patent, Trademark or Copyright
owned by such Grantor and necessary to the normal conduct of such Grantor’s
business may imminently become abandoned, lapsed or dedicated to the public, or
of any materially adverse determination or development, regarding such Grantor’s
ownership of any such material Patent, Trademark or Copyright or its right to
register or to maintain the same.

 

(5)                                 Each Grantor, either itself or through any
agent, employee, licensee or designee, will execute and deliver any and all
agreements, instruments, documents and papers reasonably necessary or advisable
(and substantially equivalent agreements, documents and papers as are executed
and delivered with respect to any Credit Agreement) to evidence the Collateral
Agent’s security interest in each Patent, Trademark, or Copyright listed in a
list of new Patents, Trademarks or Copyrights which shall be furnished to the
Collateral Agent together with the annual financial statements provided pursuant
to Section 3.2(a) of each Indenture.

 

(6)                                 Each Grantor will exercise its reasonable
business judgment consistent with the practice in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office
with respect to maintaining and pursuing each application owned by such Grantor
relating to any material Patent, Trademark and/or Copyright (and obtaining the
relevant grant or registration) necessary to the normal conduct of such
Grantor’s business and to maintain (a) each such Patent and (b) the
registrations of each such Trademark and

 

22

--------------------------------------------------------------------------------



 

each such Copyright, including, when applicable and necessary in such Grantor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Grantor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

 

(7)                                 In the event that any Grantor knows or has
reason to know that any Article 9 Collateral consisting of a material Patent,
Trademark or Copyright necessary to the normal conduct of its business has been
materially infringed, misappropriated or diluted by a third party, such Grantor
will promptly notify the Collateral Agent in writing and will, if such Grantor
deems it necessary in its reasonable business judgment, promptly take actions as
are reasonably appropriate under the circumstances.

 

SECTION 4.06.            Intercreditor Relations.  Notwithstanding anything
herein to the contrary, (1) the Grantors and the Collateral Agent acknowledge
that the exercise of certain of the Collateral Agent’s rights and remedies
hereunder are subject to the provisions of the ABL/Term Loan/Notes Intercreditor
Agreement and the Junior Lien Intercreditor Agreement, (2) prior to the
Discharge of ABL Claims, any obligation hereunder to physically deliver any ABL
Priority Collateral to the Collateral Agent shall be deemed satisfied by the
delivery to the ABL Collateral Agent, acting as gratuitous bailee for the
Collateral Agent in accordance with the ABL/Term Loan/Notes Intercreditor
Agreement and (3) any obligation hereunder to physically deliver any Collateral
to the Collateral Agent shall be deemed satisfied by the delivery to the Senior
Priority Collateral Agent (as defined in the Junior Lien Intercreditor
Agreement), acting as gratuitous bailee for the Collateral Agent in accordance
with the Junior Lien Intercreditor Agreement.  The failure of the Collateral
Agent or any other Secured Party to immediately enforce any of its rights and
remedies hereunder (as a result of the terms of the Intercreditor Agreements or
otherwise) shall not constitute a waiver of any such rights and remedies.  In
the event of any conflict or inconsistency between the terms of the ABL/Term
Loan/Notes Intercreditor Agreement and this Agreement regarding the relative
priorities of the ABL Collateral Agent, the Collateral Agent, the New Second
Lien Notes Agent and the New Third Lien Notes Agent in the Collateral, the terms
of the ABL/Term Loan/Notes Intercreditor Agreement shall govern and control.  In
the event of any conflict or inconsistency between the terms of the Junior Lien
Intercreditor Agreement and this Agreement regarding the relative priorities of
the Collateral Agent, the Initial Second Lien Representative and the Initial
Third Lien Representatives in the Collateral, the terms of the Junior Lien
Intercreditor Agreement shall govern and control.  Terms used but nor defined in
this Section 4.06 shall be as defined in the applicable Intercreditor Agreement.

 

ARTICLE V

 

REMEDIES

 

SECTION 5.01.            Remedies Upon Default.  Upon the occurrence and during
the continuance of an Event of Default, each Grantor agrees to deliver each item
of Collateral to the Collateral Agent (or a designated bailee, in accordance
with the Intercreditor Agreements) on demand, and it is agreed that the
Collateral Agent shall have the right, subject to applicable law, to take any of
or all the following actions at the same or different times:  (1) with respect
to any Article 9 Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest

 

23

--------------------------------------------------------------------------------



 

to become an assignment, transfer and conveyance of any of or all such Article 9
Collateral by the applicable Grantors to the Collateral Agent or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or a non-exclusive basis, any such Article 9 Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers thereunder cannot be obtained with the use of
commercially reasonable efforts, which each Grantor hereby agrees to use) and
(2) to take possession of the Article 9 Collateral and without liability for
trespass to the applicable Grantor to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of, removing or
selling the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law.  Without limiting the generality of the foregoing rights
and remedies, each Grantor agrees that the Collateral Agent shall have the
right, subject to the mandatory requirements of applicable law (including the
Uniform Commercial Code), to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to Persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof.  Upon consummation of any such sale of Collateral
pursuant to this Section 5.01, the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors ten Business Days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale.  The Collateral, or
the portion thereof, to be sold at any such sale may be sold in one lot as an
entirety or in separate parcels in the Collateral Agent’s own right or by one or
more agents and contractors, upon any premises owned, leased, or occupied by any
Grantor and the Collateral Agent and any such agent or contractor, in
conjunction with any such sale, may augment the Inventory to be sold with other
goods (all of which other goods shall remain the sole property of the Collateral
Agent or such agent or contractor), all as the Collateral Agent may (in its sole
and absolute discretion) determine.  The Collateral Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In the case of

 

24

--------------------------------------------------------------------------------



 

any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above.  At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Article V hereof without further
accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Secured Obligations paid in full. 
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.  Any sale pursuant to
the provisions of this Section 5.01 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the UCC or
its equivalent in other jurisdictions.

 

Without limiting any other rights of the Collateral Agent granted pursuant to
this Agreement, each Grantor hereby grants to the Collateral Agent, and the
representatives and independent contractors of the Collateral Agent, a royalty
free, non-exclusive, irrevocable license (such license to be effective upon the
occurrence and during the continuance of any Event of Default), to use, apply,
and affix any Trademark, trade name, logo, or the like in which any Grantor now
or hereafter has rights, solely in connection with the Collateral Agent’s
enforcement of rights or remedies hereunder, including in connection with any
sale or other disposition of Inventory.  As to each Grantor, the license granted
hereby shall remain in full force and effect until such Grantor hereunder is
released hereunder in accordance with Section 7.15 of this Agreement.

 

SECTION 5.02.            Application of Proceeds.

 

(1)                                 Subject to the terms of the Intercreditor
Agreements, the Collateral Agent will promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral, as well as any Collateral
consisting of cash, in the following order of priority:

 

(a)                                 first, to all amounts owing to the
Collateral Agent or each Trustee pursuant to any of the Notes Documents in its
capacity as such in respect of (i) the preservation of Collateral or its
security interest in the Collateral or (ii) with respect to enforcing the rights
of the Secured Parties under the Notes Documents;

 

25

--------------------------------------------------------------------------------



 

(b)                                 second, to the extent proceeds remain after
the application pursuant to preceding clause (a), to all other amounts owing to
each Trustee or Collateral Agent pursuant to any of the Notes Documents in its
capacity as such;

 

(c)                                  third, to the extent proceeds remain after
the application pursuant to preceding clauses (a) through (b), to an amount
equal to the Secured Obligations with each Secured Party receiving an amount
equal to its outstanding Secured Obligations or, if the proceeds are
insufficient to pay in full all such Secured Obligations, its pro rata share of
the amount remaining to be distributed; and

 

(d)                                 fourth, to the extent proceeds remain after
the application pursuant to preceding clauses (a) through (c), inclusive, and
following the payment in full of the Secured Obligations, to the relevant
Grantor, their successors or assigns, or as a court of competent jurisdiction
may otherwise direct or as otherwise required by the Intercreditor Agreement.

 

(2)                                 If any payment to any Secured Party pursuant
to this Section 5.02 of its pro rata share of any distribution would result in
overpayment to such Secured Party, such excess amount shall instead be
distributed in respect of the unpaid Secured Obligations of the other Secured
Parties, with each Secured Party whose Secured Obligations have not been paid in
full to receive an amount equal to such excess amount multiplied by a fraction
the numerator of which is the unpaid Secured Obligations of such Secured Party
and the denominator of which is the unpaid Secured Obligations of all Secured
Parties entitled to such distribution.

 

(3)                                 All payments required to be made hereunder
shall be made to the applicable Trustee for the account of such Secured Parties
or as such Trustee may otherwise direct in accordance with the Notes Documents.

 

(4)                                 Subject to the other limitations (if any)
set forth herein and in the other Notes Documents, it is understood that the
Note Parties will remain liable (as and to the extent set forth herein except to
the extent that any of the foregoing are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the
Collateral Agent’s gross negligence or willful misconduct) to the extent of any
deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations of the Note Parties.

 

(5)                                 It is understood and agreed by each Note
Party that the Collateral Agent will have no liability for any determinations
made by it in this Section 5.02 except to the extent that any of the foregoing
are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the Collateral Agent’s own gross negligence,
bad faith or willful misconduct.  Each Note Party also agrees that the
Collateral Agent may (but shall not be required to), at any time and in its sole
discretion, and with no liability resulting therefrom, petition a court of
competent jurisdiction regarding any application of Collateral in accordance
with the requirements hereof and of each Intercreditor Agreement, and the
Collateral Agent shall be entitled to wait for, and may conclusively rely on,
any such determination.

 

26

--------------------------------------------------------------------------------



 

(6)                                 The parties hereto agree that the provisions
of this Article V shall apply to distributions and/or realizations on account of
all assets securing the Secured Obligations, including assets not defined as
Collateral hereunder (including, for the avoidance of doubt, all Real Property
of the Grantors mortgaged to the Collateral Agent for the benefit of some or all
of the Secured Parties).

 

SECTION 5.03.            Securities Act, Etc.  In view of the position of the
Grantors in relation to the Pledged Collateral, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
now or hereafter in effect, or any similar federal statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect.  Each Grantor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion, may
(1) proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (2) approach and negotiate with a single
potential purchaser to effect such sale.  Each Grantor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions.  In the
event of any such sale, the Collateral Agent will incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

ARTICLE VI

 

[RESERVED]

 

ARTICLE VII

 

MISCELLANEOUS

 

SECTION 7.01.            Notices.  All communications and notices hereunder
shall (except as otherwise permitted herein) be in writing and given as provided
in Section 13.1 of each Indenture.  All communications and notices hereunder to
any Grantor will be given to it in care of the Issuer, with such notice to be
given as provided in Section 13.1 of each Indenture.

 

27

--------------------------------------------------------------------------------



 

SECTION 7.02.            Security Interest Absolute.  All rights of the
Collateral Agent hereunder, the Security Interest in the Article 9 Collateral,
the security interest in the Pledged Collateral and all obligations of each
Grantor hereunder will be absolute and unconditional irrespective of:

 

(1)                                 any lack of validity or enforceability of
the Indentures, any other Notes Documents, any agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing;

 

(2)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the
Indentures, any other Notes Documents or any other agreement or instrument;

 

(3)                                 any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations; or

 

(4)                                 subject only to termination or release of a
Grantor’s obligations hereunder in accordance with the terms of Section 7.15
hereof any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement (other than a defense of payment or performance).

 

SECTION 7.03.            Limitation By Law.  All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable, in
whole or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

 

SECTION 7.04.            Binding Effect; Several Agreement.  This Agreement will
become effective as to any party to this Agreement when a counterpart hereof
executed on behalf of such party is delivered to the Collateral Agent and a
counterpart hereof is executed on behalf of the Collateral Agent, and thereafter
will be binding upon such party and the Collateral Agent and their respective
permitted successors and assigns, and will inure to the benefit of such party,
the Collateral Agent and the other Secured Parties and their respective
permitted successors and assigns, except that no party shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement, the Indentures.  This Agreement will
be construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

 

SECTION 7.05.            Successors and Assigns; Replacement of Collateral
Agent; Successor Collateral Agent by Merger.

 

(1)                                 Whenever in this Agreement any of the
parties hereto is referred to, such reference will be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are

 

28

--------------------------------------------------------------------------------



 

contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent.

 

(2)                                 The Collateral Agent may resign at any time
by so notifying the Issuers.  The Holders of a majority in aggregate principal
amount of the then outstanding Notes may remove the Collateral Agent upon
written notice to the Issuers, the Trustees and the Collateral Agent, and may
appoint a successor Collateral Agent.  The Issuers will remove the Collateral
Agent if:

 

(a)           [reserved];

 

(b)           the Collateral Agent is adjudged bankrupt or insolvent;

 

(c)           a receiver or other public officer takes charge of the Collateral
Agent or its property; or

 

(d)           the Collateral Agent otherwise becomes incapable of acting.

 

(3)           If the Collateral Agent resigns or is removed by the Issuers or by
the Holders of a majority in aggregate principal amount of the then outstanding
Notes and such Holders do not within 30 days thereafter appoint a successor
Collateral Agent, or if a vacancy exists in the office of Collateral Agent for
any reason (the Collateral Agent in such event being referred to herein as the
retiring Collateral Agent), the Issuers will promptly appoint a successor
Collateral Agent.

 

(4)           A successor Collateral Agent will deliver a written acceptance of
its appointment to the retiring Collateral Agent and to the Issuers.  Thereupon
the resignation or removal of the retiring Collateral Agent will become
effective, and the successor Collateral Agent will have all the rights, powers
and duties of the Collateral Agent under this Agreement and the other Notes
Documents.  Each Trustee will deliver a notice of the successor Collateral
Agent’s succession to the applicable Holders.  The retiring Collateral Agent
will promptly transfer all property held by it as Collateral Agent to the
successor Collateral Agent, subject to the liens provided for in Section 7.6 of
each Indenture.  All costs reasonably incurred in connection with any
resignation or removal hereunder will be borne by the Issuers.

 

(5)           If a successor Collateral Agent does not take office within 30
days after the retiring Collateral Agent resigns or is removed, the Holders of
at least 10.0% in principal amount of the Notes may petition, at the Issuers’
expense, any court of competent jurisdiction for the appointment of a successor
Collateral Agent.

 

(6)           [reserved].

 

(7)           Notwithstanding the replacement of the Collateral Agent pursuant
to this Section 7.05, the Issuers’ obligations under this Agreement will
continue for the benefit of the retiring Collateral Agent.

 

29

--------------------------------------------------------------------------------



 

(8)           If the Collateral Agent, consolidates with, merges or converts
into, or transfers all or substantially all its corporate trust business or
assets to, another corporation or banking association, the resulting, surviving
or transferee corporation without any further act will be the successor
Collateral Agent.

 

SECTION 7.06.            Collateral Agent’s Fees and Expenses; Indemnification;
Concerning the Collateral Agent.

 

(1)                                 The parties hereto agree that the Collateral
Agent will be entitled to reimbursement of its expenses incurred hereunder as
provided in Section 7.6 of each Indenture and the provisions of Section 7.6 of
each Indenture shall be incorporated by reference herein and apply to each
Grantor mutatis mutandis.

 

(2)                                 The Collateral Agent has been appointed
pursuant to the Indentures.  The actions of the Collateral Agent hereunder are
subject to the provisions of the Indentures (including the rights, benefits,
privileges, protections, immunities and indemnities of the Collateral Agent, all
of which are incorporated herein mutatis mutandis, as a part hereof) and the
Intercreditor Agreements.  Beyond the exercise of reasonable care in the custody
thereof, the Collateral Agent shall have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto.  Notwithstanding anything in this Agreement to
the contrary and unless otherwise provided in the Intercreditor Agreements, the
Collateral Agent shall act or refrain from acting with respect to any Collateral
or any occasion requiring or permitting an approval, consent, discretion,
waiver, election or other action on the part of the Collateral Agent only on the
written instructions and at the written direction of the holders of a majority
of the aggregate principal amount of the Obligations then outstanding.

 

SECTION 7.07.            Collateral Agent Appointed Attorney-in-Fact.  Each
Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest.  The Collateral Agent will have the
right (but not the obligation or implied duty), upon the occurrence and during
the continuance of an Event of Default, with full power of substitution either
in the Collateral Agent’s name or in the name of such Grantor, to:

 

(1)                                 receive, endorse, assign or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof;

 

(2)                                 demand, collect, receive payment of, give
receipt for and give discharges and releases of all or any of the Collateral;

 

(3)                                 ask for, demand, sue for, collect, receive
and give acquittance for any and all moneys due or to become due under and by
virtue of any Collateral;

 

(4)                                 sign the name of any Grantor on any invoice
or bill of lading relating to any of the Collateral;

 

30

--------------------------------------------------------------------------------



 

(5)                                 send verifications of Accounts to any
Account Debtor;

 

(6)                                 commence and prosecute any and all suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral;

 

(7)                                 settle, compromise, compound, adjust or
defend any actions, suits or proceedings relating to all or any of the
Collateral;

 

(8)                                 notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent; and

 

(9)                                 use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes;

 

provided that nothing herein contained will be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agent and the other
Secured Parties will be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

SECTION 7.08.            APPLICABLE LAW.  THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).

 

SECTION 7.09.            Waivers; Amendment.

 

(1)                                 No failure or delay by the Collateral Agent
or any other Secured Party in exercising any right, power or remedy hereunder or
under any other Notes Documents will operate as a waiver thereof, nor will any
single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The rights, powers and remedies of the Collateral Agent
and the other Secured Parties hereunder and under the other Notes Documents are
cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have.  No waiver of any provision of this Agreement or consent
to any departure by any Grantor therefrom will in any event be effective unless
the same is permitted by paragraph (2) of this Section 7.09,

 

31

--------------------------------------------------------------------------------



 

and then such waiver or consent will be effective only in the specific instance
and for the purpose for which given.

 

(2)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Collateral Agent and the Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Article IX of each Indenture.

 

SECTION 7.10.            WAIVER OF JURY TRIAL.  The provisions of Section 7.10
of each Indenture shall be incorporated by reference herein and apply to each
party hereto.

 

SECTION 7.11.            Severability.  In the event any one or more of the
provisions contained in this Agreement is held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein will not in any way be affected or
impaired thereby.

 

SECTION 7.12.            Counterparts.  This Agreement may be executed in two or
more counterparts, each of which will constitute an original but all of which
when taken together will constitute but one contract, and will become effective
as provided in Section 7.04 hereof.  Delivery of an executed counterpart to this
Agreement by facsimile or other electronic transmission will be as effective as
delivery of a manually signed original.

 

SECTION 7.13.            Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 7.14.            Jurisdiction; Consent to Service of Process.  The
provisions of Section 13.7 of each Indenture shall be incorporated by reference
herein and apply to each party hereto.

 

SECTION 7.15.            Termination or Release.

 

(1)                                 This Agreement, the pledges made herein, the
Security Interest and all other security interests granted hereby shall
terminate upon the occurrence of the Termination Date.

 

(2)                                 A Grantor that is a Subsidiary shall
automatically be released from its obligations hereunder and the security
interests in the Collateral of such Grantor shall be automatically released upon
the consummation of any transaction permitted by both Indentures as a result of
which such Grantor ceases to be a Guarantor; provided that such portion of the
Holders as are required by the terms of the Indentures to consent to such
transaction shall have consented thereto; provided, further, to the extent the
ABL Security Documents, Third Lien Notes Collateral Documents (as defined in the
Junior Lien Intercreditor Agreement) or the Third Lien Notes Collateral
Documents (as defined in the Junior Lien Intercreditor Agreement) are in effect
on such date, such Grantor (and the security interests in the Collateral in
respect thereof) is released under such ABL Security Documents, Third Lien Notes
Collateral Documents and Third Lien Notes Collateral Documents, as applicable,
concurrently with the release referred to in this clause (2).

 

32

--------------------------------------------------------------------------------



 

(3)                                 Upon any sale or other transfer by any
Grantor of any Collateral that is permitted under both Indentures to any person
that is not a Grantor, or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Article IX of each Indenture or pursuant to Section 5.1 of the ABL/Term
Loan/Notes Intercreditor Agreement or Sections 5.1 or 5.2 of the Junior Lien
Intercreditor Agreement, the security interest in such Collateral shall be
automatically released; provided to the extent the ABL Security Documents, Third
Lien Notes Collateral Documents or the Third Lien Notes Collateral Documents are
in effect on such date, such Grantor (and the security interests in the
Collateral in respect thereof) is released under such ABL Security Documents,
Third Lien Notes Collateral Documents and Third Lien Notes Collateral Documents,
as applicable, concurrently with the release referred to in this clause (3).

 

(4)                                 In connection with any termination or
release pursuant to paragraph (1) through (3) of this Section 7.15, the
Collateral Agent shall execute and deliver to any Grantor, at such Grantor’s
expense, all documents that such Grantor reasonably requests to evidence such
termination or release (including UCC termination statements) and will duly
assign and transfer to such Grantor such of the Pledged Collateral that may be
in the possession of the Collateral Agent and has not theretofore been sold or
otherwise applied or released pursuant to this Agreement; provided that the
Collateral Agent will not be required to take any action under this Section
7.15(6) unless such Grantor shall have delivered to the Collateral Agent
together with such request, which may be incorporated into such request: (a) a
reasonably detailed description of the Collateral, which in any event is
sufficient to effect the appropriate termination or release without affecting
any other Collateral and (b) a certificate of a Responsible Officer of the
Issuer certifying that the transaction giving rise to such termination or
release is permitted by both Indentures and was or is consummated in compliance
with the Notes Documents.  Any execution and delivery of documents pursuant to
this Section 7.15 shall be without recourse to or warranty by the Collateral
Agent.

 

SECTION 7.16.            Additional Subsidiaries.  Upon execution and delivery
by the Collateral Agent and any Subsidiary that is required to become a party
hereto by Section 3.11 of each Indenture of a supplement in substantially the
form of Exhibit I hereto, such Subsidiary will become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein.  The
execution and delivery of any such supplement will not require the consent of
any other party to this Agreement.  The rights and obligations of each party to
this Agreement will remain in full force and effect notwithstanding the addition
of any new party to this Agreement.

 

33

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

GRANTORS:

 

 

 

 

NEIMAN MARCUS GROUP LTD LLC

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Senior Vice President,

 

 

General Counsel and Chief Compliance Officer

 

 

 

THE NEIMAN MARCUS GROUP LLC

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President and Secretary

 

 

 

THE NMG SUBSIDIARY LLC

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President and Secretary

 

 

 

BERGDORF GOODMAN INC.

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President and Secretary

 

 

 

BERGDORF GRAPHICS, INC.

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President and Secretary

 

[Signature Page to Third Lien Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

BG PRODUCTIONS, INC.

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President and Secretary

 

 

 

MARIPOSA BORROWER, INC.

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President and Secretary

 

 

 

NEMA BEVERAGE CORPORATION

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   President

 

 

 

NEMA BEVERAGE HOLDING CORPORATION

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   President

 

 

 

NEMA BEVERAGE PARENT CORPORATION

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   President

 

[Signature Page to Third Lien Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

NM BERMUDA, LLC

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President and Secretary

 

 

 

 

 

NM FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President and Secretary

 

 

 

 

 

NM NEVADA TRUST

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President and Secretary

 

 

 

NMG CALIFORNIA SALON LLC

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Senior Vice President and General Counsel

 

 

 

NMG FLORIDA SALON LLC

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Senior Vice President and General Counsel

 

[Signature Page to Third Lien Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

NMG GLOBAL MOBILITY, INC.

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President, General Counsel and Secretary

 

 

 

NMG SALONS LLC

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Senior Vice President and General Counsel

 

 

 

NMG SALON HOLDINGS LLC

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Chief Executed Officer and President

 

 

 

NMG TEXAS SALON LLC

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Senior Vice President and General Counsel

 

 

 

NMGP, LLC

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President and Secretary

 

[Signature Page to Third Lien Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

WORTH AVENUE LEASING COMPANY

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title:   Vice President and Secretary

 

[Signature Page to Third Lien Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as 8.000% Notes Trustee

 

 

 

 

 

By:

/s/ Hallie E. Field

 

 

Name: Hallie E. Field

 

 

Title:   Vice President

 

[Signature Page to Third Lien Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as 8.750% Notes Trustee

 

 

 

 

 

By:

/s/ Hallie E. Field

 

 

Name: Hallie E. Field

 

 

Title:   Vice President

 

[Signature Page to Third Lien Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

/s/ Hallie E. Field

 

 

Name: Hallie E. Field

 

 

Title:   Vice President

 

[Signature Page to Third Lien Collateral Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit I

to
Collateral Agreement

 

SUPPLEMENT NO.            dated as of                             (this
“Supplement”), to the Third Lien Notes Collateral Agreement dated as of June 7,
2019 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Third Lien Notes Collateral Agreement”), among each of the
Grantors party thereto, Wilmington Trust, National Association, as 8.000% Notes
Trustee, Wilmington Trust, National Association, as 8.750% Notes Trustee, and
Wilmington Trust, National Association, as Collateral Agent for the Secured
Parties (as defined therein) (in such capacity, the “Collateral Agent”).

 

(1)                                 Reference is made to (i) that certain
Indenture, dated as of June 7, 2019 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “8.000% Indenture”),
among NEIMAN MARCUS GROUP LTD LLC, a Delaware limited liability company (the
“Issuer”), MARIPOSA BORROWER, INC., a Delaware corporation (the “Corporate
Co-Issuer”), THE NEIMAN MARCUS GROUP LLC, a Delaware limited liability company
(the “LLC Co-Issuer”), The NMG Subsidiary LLC, a Delaware limited liability
company (the “New Co-Issuer Subsidiary” and, together with Corporate Co-Issuer
and the LLC Co-Issuer, the “Co-Issuers” and, together with the Issuer, the
“Issuers”), the guarantors party thereto from time to time and the 8.000% Notes
Trustee, governing the 8.000% Third Lien Senior Secured Notes due 2024 (the
“8.000% Notes”) of the Issuers and (ii) that certain Indenture, dated as of June
7, 2019 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “8.750% Indenture” and together with the 8.000%
Indenture, the “Indentures”), among the Issuers, the guarantors party thereto
from time to time and the 8.750% Notes Trustee, governing the 8.750% Third Lien
Senior Secured Notes due 2024 (the “8.750% Notes” and together with the 8.000%
Notes, the “Notes”) of the Issuers.

 

(2)                                 Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Indentures and the Third Lien Notes Collateral Agreement referred to therein.

 

(3)                                 The Grantors have entered into the Third
Lien Notes Collateral Agreement in order to induce the Holders to purchase the
Notes under the Indentures.  Section 7.16 of the Third Lien Notes Collateral
Agreement provides that additional entities may become Grantors under the Third
Lien Notes Collateral Agreement by execution and delivery of an instrument in
the form of this Supplement.  The undersigned Subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the
Indentures to become a Grantor under the Third Lien Notes Collateral Agreement.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.  (a) In accordance with Section 7.16 of the Third Lien Notes
Collateral Agreement, the New Subsidiary by its signature below becomes a
Grantor under the Third Lien Notes Collateral Agreement with the same force and
effect as if originally named therein as a Grantor, and the New Subsidiary
hereby (1) agrees to all the terms and provisions of the Third

 

Exhibit I-1

--------------------------------------------------------------------------------



 

Lien Notes Collateral Agreement applicable to it as a Grantor thereunder and (2)
represents and warrants that the representations and warranties made by it as a
Grantor in Section 3.03 and Section 4.02 thereof are true and correct, in all
material respects, on and as of the date hereof.  In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Secured Obligations (as defined in the Third Lien Notes Collateral
Agreement), does hereby create and grant to the Collateral Agent, for the
benefit of the applicable Secured Parties, a security interest in and Lien on
all the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in and to the extent required by the Third Lien Notes Collateral
Agreement) of the New Subsidiary.  Each reference to a “Grantor” in the Third
Lien Notes Collateral Agreement shall be deemed to include the New Subsidiary. 
The Third Lien Notes Collateral Agreement is hereby incorporated herein by
reference.

 

(b)           In accordance with Section 9.3 of the ABL/Term Loan/Notes
Intercreditor Agreement, the New Subsidiary by its signature below becomes a
party to the ABL/Term Loan/Notes Intercreditor Agreement as a Grantor thereunder
for all purposes thereof on the terms set forth therein, and agrees, for the
enforceable benefit of all existing and future ABL Lenders (as defined in the
ABL/Term Loan/Notes Intercreditor Agreement), all existing and future Term Loan
Lenders (as defined in the ABL/Term Loan/Notes Intercreditor Agreement) and all
existing and future Existing Noteholders (as defined in the ABL/Term Loan/Notes
Intercreditor Agreement) that it is bound by the terms, conditions and
provisions of the ABL/Term Loan/Notes Intercreditor Agreement as fully as if the
undersigned had executed and delivered the ABL/Term Loan/Notes Intercreditor
Agreement as of the date thereof.  This Supplement shall constitute an
Intercreditor Agreement Joinder under (and as defined in) the ABL/Term
Loan/Notes Intercreditor Agreement.

 

(c)           In accordance with Section 8.20 of the Junior Lien Intercreditor
Agreement, the New Subsidiary by its signature below becomes a party to the
Junior Lien Intercreditor Agreement as a Grantor thereunder for all purposes
thereof on the terms set forth therein, and agrees, for the enforceable benefit
of all existing and future all existing and future First Lien Secured Parties
(as defined in the Junior Lien Intercreditor Agreement) and all existing and
future Junior Lien Secured Parties (as defined in the Junior Lien Intercreditor
Agreement) that it is bound by the terms, conditions and provisions of the
Junior Lien Intercreditor Agreement as fully as if the undersigned had executed
and delivered the Junior Lien Intercreditor Agreement as of the date thereof. 
This Supplement shall constitute an intercreditor agreement joinder under the
Junior Lien Intercreditor Agreement.

 

SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (1)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally; (2)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (3) implied covenants of
good faith and fair dealing.

 

SECTION 3.  This Agreement may be executed in two or more counterparts, each of
which will constitute an original but all of which when taken together
constitutes but one contract.  This Supplement will become effective when the
Collateral Agent receives a counterpart

 

Exhibit I-2

--------------------------------------------------------------------------------



 

(whether by electronic transmission or otherwise) of this Supplement that bears
the signature of the New Subsidiary.

 

SECTION 4.  The New Subsidiary hereby represents and warrants as of the date
hereof that:

 

(1)                                 set forth on Schedule I attached hereto is a
true and correct schedule of all the Pledged Securities of the New Subsidiary as
of the date hereof;

 

(2)                                 set forth on Schedule II attached hereto is
a true and correct schedule of all of the material Patents, registered
Trademarks and registered Copyrights of the New Subsidiary as of the date
hereof;

 

(3)                                 set forth on Schedule III attached hereto is
a true and correct schedule of all Commercial Tort Claims of the New Subsidiary
individually in excess of $5.0 million as of the date hereof; and

 

(4)                                 set forth on Schedule IV attached hereto is
the true and correct legal name of the New Subsidiary, its jurisdiction of
formation and the location of its chief executive office.

 

SECTION 5.  Except as expressly supplemented hereby, the Third Lien Notes
Collateral Agreement shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER NOTES DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).

 

SECTION 7.  In the event any one or more of the provisions contained in this
Supplement are held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein, in the Third Lien Notes Collateral Agreement and in the Intercreditor
Agreements will not in any way be affected or impaired thereby.  The parties
will endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder will be in writing and
given as provided in Section 7.01 of the Third Lien Notes Collateral Agreement. 
The address of each of the New Subsidiaries for purposes of all notices and
other communications under the Intercreditor Agreements is: [  ].

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

 

Exhibit I-3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Third Lien Notes Collateral Agreement and to the
Intercreditor Agreements as of the day and year first above written.

 

 

 

[Name of New Subsidiary]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit I-4

--------------------------------------------------------------------------------



 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as 8.000% Notes Trustee

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as 8.750% Notes Trustee

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit I-5

--------------------------------------------------------------------------------



 

Schedule I
to Supplement No.        to the

 

Collateral Agreement

 

Pledged Securities of the New Subsidiary

 

EQUITY INTERESTS

 

Number
of Issuer Certificate

 

Registered
Owner

 

Number
and Class of Equity
Interest

 

Percentage
of Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal
Amount

 

Date
of Note

 

Maturity
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule I-1

--------------------------------------------------------------------------------



 

Schedule II
to Supplement No.     to the
Collateral Agreement

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Schedule II-1

--------------------------------------------------------------------------------



 

Schedule III
to Supplement No.     to the
Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

Schedule III-1

--------------------------------------------------------------------------------



 

Schedule IV
to Supplement No.     to the
Collateral Agreement

 

LEGAL NAME, JURISDICTION OF FORMATION
AND LOCATION OF CHIEF EXECUTIVE OFFICE

 

Schedule IV-1

--------------------------------------------------------------------------------



 

Exhibit II
 to Collateral Agreement

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT is dated as of [               ], by [·]
(each, individually, a “Grantor” and, collectively, the “Grantors”), in favor
Wilmington Trust, National Association, in its capacity as collateral agent (in
such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

Whereas, the Grantors are party to that certain Third Lien Notes Collateral
Agreement dated as of June 7, 2019 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in favor of the Collateral Agent, pursuant to which the Grantors are required to
execute and deliver this Trademark Security Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.         Defined Terms.  Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meanings given to
them in the Security Agreement.

 

SECTION 2.         Grant of Security Interest in Trademark Collateral.  As
security for the payment or performance when due (whether at stated maturity, by
acceleration or otherwise), as the case may be, in full of the Secured
Obligations, each Grantor hereby pledges to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, and hereby grants
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, a security interest in all of such Grantor’s right,
title, and interest in or to any and all of the following Intellectual Property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Trademark Collateral”):

 

(a)                                 all trademarks, service marks, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof (except for “intent-to-use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of the Lanham Act has been filed, to the extent that, and
solely during the period for which, any assignment of an “intent-to-use”
application prior to such filing would violate the Lanham Act), and all renewals
thereof, including those

 

Exhibit II-1

--------------------------------------------------------------------------------



 

listed on Schedule I;

 

(b)                                 all goodwill associated therewith or
symbolized thereby;

 

(c)                                  all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(d)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

SECTION 3.         Security Agreement.  The security interest granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.

 

SECTION 4.         Recordation.  This Trademark Security Agreement has been
executed and delivered by the Grantors for the purpose of recording the grant of
security interest herein with the United States Patent and Trademark Office. 
EachGrantor authorizes and requests that the Commissioner of Trademarks record
this Trademark Security Agreement.

 

SECTION 5.         Counterparts.  This Trademark Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Trademark Security
Agreement by signing and delivering one or more counterparts.

 

SECTION 6.         Governing Law.  THIS TRADEMARK SECURITY AGREEMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
NOTES DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION).

 

[Signature page follows]

 

Exhibit II-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

[           ],

 

as Grantor

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit II-3

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit II-4

--------------------------------------------------------------------------------



 

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

Exhibit II-5

--------------------------------------------------------------------------------



 

Exhibit III
 to Collateral Agreement

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT is dated as of [                             ],
by [·] (each, individually, a “Grantor” and, collectively, the “Grantors”), in
favor of Wilmington Trust, National Association, in its capacity as collateral
agent (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to that certain Third Lien Notes Collateral
Agreement dated as of June 7, 2019 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in favor of the Collateral Agent, pursuant to which the Grantors are required to
execute and deliver this Patent Security Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.                            Defined Terms.  Unless otherwise defined
herein, terms defined in the Security Agreement and used herein have the
meanings given to them in the Security Agreement.

 

SECTION 2.                            Grant of Security Interest in Patent
Collateral.  As security for the payment or performance when due (whether at
stated maturity, by acceleration or otherwise), as the case may be, in full of
the Secured Obligations, each Grantor hereby pledges to the Collateral Agent,
its successors and permitted assigns, for the benefit of the Secured Parties,
and hereby grants to the Collateral Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest in all of such
Grantor’s right, title, and interest in or to any and all of the following
Intellectual Property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Patent Collateral”):

 

(a)                                 all letters patent of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule I, and all applications for letters patent of the United
States or the equivalent thereof in any other country or jurisdiction, including
those listed on Schedule I;

 

(b)                                 all provisionals, reissues, extensions,
continuations, divisions, continuations-in-part, reexaminations or revisions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use, import and/or sell the inventions disclosed or claimed therein;

 

(c)                                  all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

Exhibit III-1

--------------------------------------------------------------------------------



 

(d)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

SECTION 3.                            Security Agreement.  The security interest
granted pursuant to this Patent Security Agreement is granted in conjunction
with the security interest granted to the Collateral Agent pursuant to the
Security Agreement and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Patent Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control.

 

SECTION 4.                            Recordation.  This Patent Security
Agreement has been executed and delivered by the Grantors for the purpose of
recording the grant of security interest herein with the United States Patent
and Trademark Office.  The Grantor authorizes and requests that the Commissioner
of Patents record this Patent Security Agreement.

 

SECTION 5.                            Counterparts.  This Patent Security
Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Patent Security Agreement by signing and delivering one or more counterparts.

 

SECTION 6.                            Governing Law.  THIS PATENT SECURITY
AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER NOTES DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT
IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

 

[Signature page follows]

 

Exhibit III-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

[            ],

 

as Grantor

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit III-3

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit III-4

--------------------------------------------------------------------------------



 

SCHEDULE I

to

PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

Exhibit III-5

--------------------------------------------------------------------------------



 

Exhibit IV
 to Collateral Agreement

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT is dated as of [   ], by [·] (each,
individually, a “Grantor” and, collectively, the “Grantors”), in favor of
Wilmington Trust, National Association, in its capacity as Trustee and
collateral agent (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to that certain Third Lien Notes Collateral
Agreement dated as of June 7, 2019 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in favor of the Collateral Agent, pursuant to which the Grantors are required to
execute and deliver this Copyright Security Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.                            Defined Terms.  Unless otherwise defined
herein, terms defined in the Security Agreement and used herein have the
meanings given to them in the Security Agreement.

 

SECTION 2.                            Grant of Security Interest in Copyright
Collateral.  As security for the payment or performance when due (whether at
stated maturity, by acceleration or otherwise), as the case may be, in full of
the Secured Obligations, each Grantor hereby pledges to the Collateral Agent,
its successors and permitted assigns, for the benefit of the Secured Parties,
and hereby grants to the Collateral Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest in all of such
Grantor’s right, title, and interest in or to any and all of the following
Intellectual Property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Copyright Collateral”):

 

(a)                                 all copyright rights in any work subject to
the copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise;

 

(b)                                 all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule I;

 

(c)                                  all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(d)                                 all income, royalties, damages and payments
now or hereafter due and payable with

 

Exhibit IV-1

--------------------------------------------------------------------------------



 

respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

 

SECTION 3.                            Security Agreement.  The security interest
granted pursuant to this Copyright Security Agreement is granted in conjunction
with the security interest granted to the Collateral Agent pursuant to the
Security Agreement and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Copyright Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

 

SECTION 4.                            Recordation.  This Copyright Security
Agreement has been executed and delivered by the Grantors for the purpose of
recording the grant of security interest herein with the United States Copyright
Office.  Each Grantor authorizes and requests that the United States Copyright
Office record this Copyright Security Agreement.

 

SECTION 5.                            Counterparts.  This Copyright Security
Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Copyright Security Agreement by signing and delivering one or more counterparts.

 

SECTION 6.                            Governing Law.  THIS COPYRIGHT SECURITY
AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER NOTES DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT
IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

 

[Signature page follows]

 

Exhibit IV-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

[               ],

 

as Grantor

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit IV-3

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit IV-4

--------------------------------------------------------------------------------



 

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

 

Exhibit IV-5

--------------------------------------------------------------------------------



 

SCHEDULE I

 

PLEDGED STOCK

 

Grantor

 

Issuer

 

Type of
Organization

 

Jurisdiction
of
Organization
/ Formation

 

# of Shares
Owned

 

Total Shares
Outstanding

 

% of Interest
Pledged

 

Certificate No.

 

Par
Value

Neiman Marcus Group LTD LLC (f/k/a Neiman Marcus Group LTD Inc.)

 

Mariposa Borrower, Inc.

 

Corporation

 

Delaware

 

10

 

10

 

100

%

1

 

$0.001

Neiman Marcus Group LTD LLC

 

The Neiman Marcus Group LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

100

 

100

%

Uncertificated

 

N/A

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NM Financial Services, Inc.

 

Corporation

 

Delaware

 

10

 

10

 

100

%

1

 

No par value

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NM Nevada Trust

 

Trust

 

Massachusetts

 

1

 

89

 

 

100

 

100

 

 

 

%

 

 

 

1

 

005

 

 

 

 

No par value

 

 

 

Bergdorf Goodman Inc.

 

 

 

 

 

 

 

1

 

9

 

 

 

100

%

2

 

006

 

No par value

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NMGP, LLC

 

Limited liability company

 

Virginia

 

100 Units

 

100

 

100

%

Uncertificated

 

N/A

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

Worth Avenue Leasing Company

 

Corporation

 

Florida

 

10

 

10

 

100

%

1

 

$1.00

 

--------------------------------------------------------------------------------



 

Grantor

 

Issuer

 

Type of
Organization

 

Jurisdiction
of
Organization
/ Formation

 

# of Shares
Owned

 

Total Shares
Outstanding

 

% of Interest
Pledged

 

Certificate No.

 

Par
Value

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

BG Productions, Inc.

 

Corporation

 

Delaware

 

100

 

100

 

100

%

1

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NM Bermuda, LLC

 

Limited Liability Company

 

Delaware

 

N/A

 

N/A

 

100

%

Uncertificated

 

N/A

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NEMA Beverage Parent Corporation

 

Corporation

 

Texas

 

100

 

100

 

100

%

1

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

Bergdorf Goodman Inc.

 

Corporation

 

New York

 

1000

 

1000

 

100

%

4

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NMG Global Mobility, Inc.

 

Corporation

 

Delaware

 

100

 

100

 

100

%

1

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

Neiman Marcus Bermuda, L.P.

 

Limited Partnership

 

Bermuda

 

N/A; 99%

 

N/A

 

100

%

Uncertificated

 

N/A

NM Bermuda, LLC

 

 

 

 

 

 

 

N/A; 1%

 

 

 

100

%

 

 

 

NEMA Beverage Parent Corporation

 

NEMA Beverage Holding Corporation

 

Corporation

 

Texas

 

100

 

100

 

100

%

1

 

$1.00

NEMA Beverage Holding Corporation

 

NEMA Beverage Corporation

 

Corporation

 

Texas

 

100

 

100

 

100

%

003

 

$1.00

 

--------------------------------------------------------------------------------



 

Grantor

 

Issuer

 

Type of
Organization

 

Jurisdiction
of
Organization
/ Formation

 

# of Shares
Owned

 

Total Shares
Outstanding

 

% of Interest
Pledged

 

Certificate No.

 

Par
Value

Bergdorf Goodman Inc.

 

Bergdorf Graphics, Inc.

 

Corporation

 

New York

 

200

 

200

 

100

%

4

 

$0.01

The Neiman Marcus Group LLC

 

NMG Salon Holdings LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

100

 

100

%

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG Salons LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

100

 

100

%

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG Florida Salon LLC

 

Limited Liability Company

 

Florida

 

100 Units

 

100

 

100

%

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG California Salon LLC

 

Limited Liability Company

 

California

 

100 Units

 

100

 

100

%

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG Texas Salon LLC

 

Limited Liability Company

 

Texas

 

100 Units

 

100

 

100

%

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

The NMG Subsidiary LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

N/A

 

100

%

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

Fashionphile Group, LLC

 

Limited Liability Company

 

Delaware

 

170,000 units (13.655% as of 5/17/19)

 

1,244,983
(as of 5/17/19)

 

100

%

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

NMG Term Loan PropCo LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

N/A

 

100

%

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

NMG Notes PropCo LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

N/A

 

100

%

Uncertificated

 

N/A

 

DEBT SECURITIES

 

1.                                      That certain Intercompany Note, dated as
of June 7, 2019, by and among each Payor (as defined therein) and each Maker (as
defined therein).

 

--------------------------------------------------------------------------------



 

2.                                      Intercompany receivable held by NM
Nevada Trust from The Neiman Marcus Group LLC, which was approximately
$2,880,299,470 as of May 31, 2019.

 

3.                                      Intercompany receivable held by NM
Nevada Trust from Bergdorf Goodman Inc., which was approximately $473,027,518
 as of May 31, 2019.

 

--------------------------------------------------------------------------------



 

SCHEDULE II

 

INTELLECTUAL PROPERTY

 

U.S. COPYRIGHTS

 

Title

 

Registration Number

 

Registration Date

 

Owner

1.

Another perspective / from Horchow.

 

TX0000887328

 

12/30/1981

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

2.

Horchow : the Horchow collection.

 

TX0000896363

 

12/30/1981

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

3.

Horchow : the Horchow collection.

 

CSN0041062

 

1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

4.

Grand Finale : sales, close-outs & special values from famous companies.

 

CSN0040942

 

1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

5.

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0000884099

 

1/15/1982

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

6.

Horchow : the Horchow collection.

 

TX0001047618

 

1/17/1983

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

7.

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001047557

 

1/17/1983

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

8.

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001385994

 

1/26/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

9.

SGF : savings on gifts and furnishings.

 

TX0001398214

 

1/26/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

10.

Horchow : the Horchow collection.

 

TX0001262241

 

9/1/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

11.

Horchow : the Horchow collection.

 

TX0001530547

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

12.

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001530546

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

13.

SGF : savings on gifts and furnishings.

 

TX0001511561

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

14.

Horchow : the Horchow collection.

 

TX0001741166

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

15.

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001741165

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

16.

SGF : savings on gifts and furnishings.

 

TX0001741167

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

17.

Horchow : the Horchow collection.

 

TX0002014500

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

18.

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0002014499

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

19.

SGF : savings on gifts and furnishings.

 

TX0002024695

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

20.

Horchow : the Horchow collection.

 

TX0002237683

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

21.

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0002237685

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

22.

SGF : savings on gifts and furnishings.

 

TX0002237684

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

23.

Horchow : the Horchow collection.

 

TX0002498718

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

24.

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0002493968

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

25.

Horchow : the Horchow collection.

 

TX0002494068

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

26.

Trifles : [catalogue].

 

TX0002498719

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

27.

Trifles : [catalogue].

 

CSN0042553

 

1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

28.

SGF : savings on gifts and furnishings.

 

TX0002498720

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

29.

Neiman-Marcus situational selling.

 

TX0000797196

 

5/29/1981

 

The Neiman Marcus Group LLC

30.

Pure & simple : an InCircle cookbook

 

TX0003201185

 

10/28/1991

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

31.

Easter candletower.

 

VA0000489022

 

2/19/1992

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

32.

Pigtails and froglegs : a family cookbook from Neiman Marcus.

 

TX0003623121

 

9/16/1993

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

33.

Jeweled tiger ornament.
Series: Jay Strongwater Christmas ornament, NM20001

 

VA0001172404

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

34.

Tiger print.
Series: Jay Strongwater Christmas ornament, NM20002

 

VA0001172405

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

35.

Jungle Harlequin.
Series: Jay Strongwater Christmas ornament, NM20008

 

VA0001172408

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

36.

Amber crystal turtle.
Series: Jay Strongwater Christmas ornament, NM200034

 

VA0001172407

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

37.

Mahogany egg.
Series: Jay Strongwater Christmas ornament, NM20004

 

VA0001172406

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

38.

Amber scallops.
Series: Jay Strongwater Christmas ornament, NM2006

 

VA0001172409

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

39.

Jungle florentine.
Series: Jay Strongwater Christmas ornament ; NM20009

 

VA0001172440

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

40.

Amber jeweled egg.
Series: Jay Strongwater Christmas ornament ; NM20010

 

VA0001172439

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

41.

Green jeweled egg.
Series: Jay Strongwater Christmas ornament ; NM20011

 

VA0001172438

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

42.

Red jeweled egg.
Series: Jay Strongwater Christmas ornament ; NM20012

 

VA0001172437

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

43.

Small golden finial ornament.
Series: Jay Strongwater Christmas ornament, NM20016

 

VA0001172412

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

44.

Large plum finial ornament.
Series: Jay Strongwater Christmas ornament, NM20018

 

VA0001172410

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

45.

Large red finial ornament.
Series: Jay Strongwater Christmas ornament, NM20020

 

VA0001172394

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

46.

Large topaz finial ornament.
Series: Jay Strongwater Christmas ornament, NM20019

 

VA0001172395

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

47.

Bejeweled butterfly ornament.
Series: Jay Strongwater Christmas ornament ; NM20021

 

VA0001172431

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

48.

Salamander egg ornament.
Series: Jay Strongwater Christmas ornament ; NM20024

 

VA0001172430

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

49.

Dragonfly egg ornament.
Series: Jay Strongwater Christmas ornament ; NM20025

 

VA0001172435

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

50.

Starburst heart ornament.
Series: Jay Strongwater Christmas ornament ; NM20026

 

VA0001172434

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

51.

Jeweled heart ornament.
Series: Jay Strongwater Christmas ornament ; NM20027

 

VA0001172433

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

52.

Plum ball ornament.
Series: Jay Strongwater Christmas ornament ; NM20028

 

VA0001172432

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

53.

Red crystal ball ornament.
Series: Jay Strongwater Christmas ornament ; 20029

 

VA0001172445

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

54.

Plum ball ornament.
Series: Jay Strongwater Christmas ornament ; NM20030

 

VA0001172444

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

55.

Jay Strongwater Christmas ornament, gold moon/stars, NM20033.
Title: Gold moons and stars.

 

VA0001172443

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

56.

Amber daisy ball ornament.
Series: Jay Strongwater Christmas ornament ; NM20034

 

VA0001172442

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

57.

Red daisy ball ornament.
Series: Jay Strongwater Christmas ornament ; NM20035

 

VA0001172441

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

58.

Plum swirls ball ornament.
Series: Jay Strongwater Christmas ornament, NM20036

 

VA0001172416

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

59.

Red swirls ball ornament.
Series: Jay Strongwater Christmas ornament, NM20037

 

VA0001172415

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

60.

Red glass heart ornament.
Series: Jay Strongwater Christmas ornament, NM20038

 

VA0001172414

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

61.

Red jeweled ball ornament.
Series: Jay Strongwater Christmas ornament, NM20039

 

VA0001172413

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

62.

Jeweled gift ornament.
Series: Jay Strongwater Christmas ornament ; NM20040

 

VA0001172436

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

63.

Red bow egg ornament.
Series: Jay Strongwater Christmas ornament, NM20041

 

VA0001172398

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

64.

Red scallop ball ornament.
Series: Jay Strongwater Christmas ornament, NM20042

 

VA0001172397

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

65.

Red phoenix egg ornament.
Series: Jay Strongwater Christmas ornament, NM20043

 

VA0001172396

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

66.

Red scroll egg ornament.
Series: Jay Strongwater Christmas ornament ; NM20045

 

VA0001172425

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

67.

Plum lattice heart ornament.
Series: Jay Strongwater Christmas ornament ; NM20046

 

VA0001172424

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

68.

Red frog egg ornament.
Series: Jay Strongwater Christmas ornament ; NM20047

 

VA0001172423

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

69.

Green frog egg.
Series: Jay Strongwater Christmas ornament, NM20048

 

VA0001172417

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

70.

Red turtle egg ornament.
Series: Jay Strongwater Christmas ornament, NM20049

 

VA0001172402

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

71.

Green turtle egg ornament.
Series: Jay Strongwater Christmas ornament, NM20050

 

VA0001172401

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

72.

Red butterfly egg ornament.
Series: Jay Strongwater Christmas ornament, NM20051

 

VA0001172400

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

73.

Green butterfly ornament.
Series: Jay Strongwater Christmas ornament, NM20052

 

VA0001172399

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

74.

Red f[l]orentine star.
Series: Jay Strongwater Christmas ornament ; NM20053

 

VA0001172422

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

75.

Baby’s first Christmas ornament.
Series: Jay Strongwater Christmas ornament ; NM20054

 

VA0001172421

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

76.

Red Florentine egg ornament.
Series: Jay Strongwater Christmas ornament, NM20056

 

VA0001172420

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

77.

Purple moons/stars ball.
Series: Jay Strongwater Christmas ornament, NM20057

 

VA0001172419

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

78.

Red moons/stars ball.
Series: Jay Strongwater Christmas ornament, NM20058

 

VA0001172418

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

79.

Salamander egg ornament.
Series: Jay Strongwater Christmas ornament ; NM20059

 

VA0001172429

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

80.

Dark amber florentine star.
Series: Jay Strongwater Christmas ornament ; NM20060

 

VA0001172428

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

81.

Plum florentine star.
Series: Jay Strongwater Christmas ornament ; NM20061

 

VA0001172427

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

82.

Plum daisy ball ornament.
Series: Jay Strongwater Christmas ornament ; NM20062

 

VA0001172426

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

83.

Red scroll egg ornament.
Series: Jay Strongwater Christmas ornament, NM20066

 

VA0001172403

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

84.

Small red finial ornament.
Series: Jay Strongwater Christmas ornament, NM20017

 

VA0001172411

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

85.

Neiman Marcus cookbook / Kevin Garvin, with John Harrisson ; photography by
Ellen Silverman.

 

TX0005786833

 

11/10/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

86.

Neiman Marcus Taste: Timeless American Recipes.

 

TX0006840535

 

1/10/2008

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

87.

Neiman Marcus Pop-Up Book.

 

TX0006961127

 

1/10/2008

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

88.

Orchard apple with walnuts & brandy : no. 8533 : net wt. 16 oz. (1 lb.) (454 g)

 

VA0000410146

 

4/23/1990

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) and
Vanex, Inc.

89.

Trifles : [catalogue].

 

TX0002237682

[CSN0042553]

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

90.

Trifles : [catalogue].

 

TX0002024718

[CSN0042553]

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

91.

Trifles : [catalogue].

 

TX0001741168

[CSN0042553]

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

92.

Trifles : [catalogue].

 

TX0001530548

[CSN0042553]

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

93.

Trifles : [catalogue].

 

TX0001293988

[CSN0042553]

 

1/9/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

94.

Trifles : [catalogue].

 

TX0001047523

[CSN0042553]

 

1/17/1983

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

95.

Trifles : [catalogue].

 

TX0000887327

[CSN0042553]

 

12/30/1981

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

 

--------------------------------------------------------------------------------



 

U.S. PATENTS

 

None.

 

FOREIGN PATENTS

 

None.

 

--------------------------------------------------------------------------------



 

U.S. TRADEMARKS

 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

1.

 

745 CAFÉ

 

74077475
7/11/1990

 

1705974
8/4/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

2.

 

ALL HEART NMG ASSOCIATES FOR A CAUSE

 

[g113021li33i001.jpg]

 

86826384
11/19/2015

 

5025701
8/23/2016

 

REGISTERED

 

NM Nevada Trust

3.

 

BERGDORF GOODMAN

 

72269394
4/18/1967

 

0845203
2/27/1968

 

REGISTERED RENEWED

 

NM Nevada Trust

4.

 

BERGDORF GOODMAN

 

72466163
8/20/1973

 

0992733
9/3/1974

 

REGISTERED RENEWED

 

NM Nevada Trust

5.

 

BERGDORF GOODMAN

 

[g113021li33i002.gif]

 

72028482
4/19/1957

 

0674632
2/24/1959

 

REGISTERED RENEWED

 

NM Nevada Trust

6.

 

BERGDORF GOODMAN

 

[g113021li33i003.gif]

 

86872976
1/12/2016

 

4998301
7/12/2016

 

REGISTERED

 

NM Nevada Trust

7.

 

BG STYLE EXPERTS

 

88181539
11/5/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

8.

 

CRAZY GOOD CHEER

 

88181583
11/5/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

9.

 

C CUSP

 

[g113021li33i004.gif]

 

87462201
5/24/2017

 

5359950
12/19/2017

 

REGISTERED

 

NM Nevada Trust

10.

 

CUSP

 

76661018
6/5/2006

 

3472762
7/22/2008

 

REGISTERED RENEWED

 

NM Nevada Trust

11.

 

Design Only

 

[g113021li33i005.gif]

 

76676700
5/11/2007

 

3587563
3/10/2009

 

REGISTERED

 

NM Nevada Trust

12.

 

Design Only

 

[g113021li33i006.gif]

 

73079389
3/8/1976

 

1152461
4/28/1981

 

REGISTERED
RENEWED

 

NM Nevada Trust

13.

 

Design Only

 

[g113021li33i007.gif]

 

73256304
3/31/1980

 

1185014
1/5/1982

 

REGISTERED
RENEWED

 

NM Nevada Trust

14.

 

GOODMAN’S

 

86478230
12/11/2014

 

4739199
5/19/2015

 

REGISTERED

 

NM Nevada Trust

15.

 

GRAND FINALE

 

73769815
12/16/1988

 

1558578
9/26/1989

 

REGISTERED
RENEWED

 

NM Nevada Trust

16.

 

HOLIDAY GLORIES

 

78198064
12/26/2002

 

2857879
6/29/2004

 

REGISTERED
RENEWED

 

NM Nevada Trust

17.

 

HORCHOW

 

74099076
9/21/1990

 

1673768
1/28/1992

 

REGISTERED
RENEWED

 

NM Nevada Trust

18.

 

HORCHOW

 

74098916
9/20/1990

 

1651562
7/23/1991

 

REGISTERED
RENEWED

 

NM Nevada Trust

19.

 

HORCHOW

 

[g113021li33i008.gif]

 

73347133
1/25/1982

 

1249400
8/23/1983

 

REGISTERED
RENEWED

 

NM Nevada Trust

20.

 

HORCHOW

 

[g113021li33i009.gif]

 

73347132
1/25/1982

 

1262784
1/3/1984

 

REGISTERED
RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

21.

 

HORCHOW FINALE

 

[g113021li33i010.gif]

 

76390251
4/3/2002

 

2688395
2/18/2003

 

REGISTERED RENEWED

 

NM Nevada Trust

22.

 

HORCHOW GIFT CARD

 

8633328
7/10/2014

 

4679072
1/27/2015

 

REGISTERED

 

NM Nevada Trust

23.

 

INCIRCLE

 

[g113021li33i011.gif]

 

87666809
10/31/2017

 

5630717
12/18/2018

 

REGISTERED

 

NM Nevada Trust

24.

 

INCIRCLE ENTRÉE

 

[g113021li33i012.gif]

 

75606548
12/16/1998

 

2302197

12/21/1999

 

REGISTERED RENEWED

 

NM Nevada Trust

25.

 

LAST CALL

 

74311238
9/4/1992

 

1774545

6/1/1993

 

REGISTERED RENEWED

 

NM Nevada Trust

26.

 

LINDA’S AT BERGDORF GOODMAN

 

87394266
3/31/2017

 

5476817

5/22/2018

 

REGISTERED

 

NM Nevada Trust

27.

 

LITTLE BG

 

[g113021li33i013.jpg]

 

88079762
8/15/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

28.

 

MAKE SOME NOISE

 

86293824
5/28/2014

 

4667074

1/6/2015

 

REGISTERED

 

NM Nevada Trust

29.

 

 

 

 

 

 

 

 

 

 

30.

 

NEIMA.COM

 

87882139
4/18/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

31.

 

NEIMAN MARCUS

 

88146931
10/8/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

32.

 

NEIMAN MARCUS

 

[g113021li33i014.gif]

 

74216290
10/25/1991

 

1733202

11/17/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

33.

 

NEIMAN MARCUS

 

73756014
10/5/1988

 

1593195

4/24/1990

 

REGISTERED RENEWED

 

NM Nevada Trust

34.

 

NEIMAN MARCUS

 

75433896
2/13/1998

 

2209260

12/8/1998

 

REGISTERED RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

35.

 

NEIMAN MARCUS

 

72377875

12/4/1970

 

934177

5/16/1972

 

REGISTERED RENEWED

 

NM Nevada Trust

36.

 

NEIMAN MARCUS LAST CALL

[g113021li33i015.gif]

 

86019456

7/25/2013

 

4440392

11/26/2013

 

REGISTERED

 

NM Nevada Trust

37.

 

NEIMAN-MARCUS

 

73196302

12/11/1978

 

1154006

5/12/1981

 

REGISTERED RENEWED

 

NM Nevada Trust

38.

 

NEIMAN-MARCUS

 

[g113021li33i016.jpg]

 

71664021

4/6/1954

 

0601375

1/25/1955

 

REGISTERED RENEWED

 

NM Nevada Trust

39.

 

NEW LEVEL OF BEAUTY

 

[g113021li33i017.gif]

 

75834236

10/28/1999

 

2541276

2/19/2002

 

REGISTERED RENEWED

 

NM Nevada Trust

40.

 

NM

 

73777452

1/30/1989

 

1558605

9/26/1989

 

REGISTERED RENEWED

 

NM Nevada Trust

41.

 

NM

 

76415449

5/30/2002

 

2758362
9/2/2003

 

REGISTERED RENEWED

 

NM Nevada Trust

42.

 

NM DAILY

 

85953685

6/7/2013

 

4440315

11/26/2013

 

REGISTERED

 

NM Nevada Trust

43.

 

NM GIFT CARD

 

75279273

4/22/1997

 

2137494

2/17/1998

 

REGISTERED RENEWED

 

NM Nevada Trust

44.

 

NM ON THE GO

 

86523239

2/3/2015

 

4928838

3/29/2016

 

REGISTERED

 

NM Nevada Trust

45.

 

NM TO GO

 

[g113021li33i018.gif]

 

75568610

10/13/1998

 

2289047

10/26/1999

 

REGISTERED RENEWED

 

NM Nevada Trust

46.

 

NMBUZZ

 

[g113021li33i019.gif]

 

85763869

10/25/2012

 

4353862

6/18/2013

 

REGISTERED

 

NM Nevada Trust

47.

 

NMG RESOLUTIONS

 

77352859

12/14/2007

 

3475891

7/29/2008

 

REGISTERED RENEWED

 

NM Nevada Trust

48.

 

RED RIVER

 

[g113021li33i020.jpg]

 

73396230

9/30/1982

 

1288052

7/31/1984

 

REGISTERED RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

49.

 

STILETTO STRUT

 

[g113021li33i021.gif]

 

86954924

3/28/2016

 

5351274

12/5/2017

 

REGISTERED

 

NM Nevada Trust

50.

 

SWEET PEPPERS

 

74308816

8/27/1992

 

1766092

4/20/1993

 

REGISTERED RENEWED

 

NM Nevada Trust

51.

 

THE ART OF FASHION

 

[g113021li33i022.gif]

 

75377610

10/22/1997

 

2277234

9/14/1999

 

REGISTERED RENEWED

 

NM Nevada Trust

52.

 

THE BOOK

 

[g113021li33i023.gif]

 

76417927

6/5/2002

 

2697746

3/18/2003

 

REGISTERED RENEWED

 

NM Nevada Trust

53.

 

THE BOOK

 

75606549

12/16/1998

 

2317384

2/8/2000

 

REGISTERED RENEWED

 

NM Nevada Trust

54.

 

THE FRESHMARKET

 

74225486

11/26/1991

 

1804890

11/16/1993

 

REGISTERED RENEWED

 

NM Nevada Trust

55.

 

THE HEART OF NEIMAN MARCUS

 

86809613

11/4/2015

 

4996791

7/12/2016

 

REGISTERED

 

NM Nevada Trust

56.

 

THE MERMAID BAR

 

74225488

11/26/1991

 

1726520

10/20/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

57.

 

THE NM CAFE

 

74212602

10/11/1991

 

1726506

10/20/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

58.

 

THE ZODIAC

 

73355186

3/18/1982

 

1218744

11/30/1982

 

REGISTERED RENEWED

 

NM Nevada Trust

59.

 

VERY BERGDORF

 

78270175

7/3/2003

 

2856065

6/22/2004

 

REGISTERED RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

U.S. STATE TRADEMARKS

 

 

 

Trademark/Image if any

 

Jurisdiction

 

Registration
Number
Registration
Date

 

Owner

 

Status

1.

 

LAST CALL STUDIO

 

Louisiana

 

652126
5/21/2014

 

The Neiman Marcus Group LLC

 

REGISTERED

 

FOREIGN TRADEMARKS

 

 

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

2.

 

BERGDORF GOODMAN

 

Argentina

 

3187601
8/29/2012

 

2613862
12/5/2013

 

NM Nevada Trust

 

REGISTERED

3.

 

BERGDORF GOODMAN

 

Argentina

 

3187600
8/29/2012

 

2613861
12/5/2013

 

NM Nevada Trust

 

REGISTERED

4.

 

NEIMAN MARCUS

 

Argentina

 

3187598
8/29/2012

 

2690481
11/28/2014

 

NM Nevada Trust

 

REGISTERED

5.

 

NEIMAN MARCUS

 

Argentina

 

3154277
3/28/2012

 

2516540
7/23/2012

 

NM Nevada Trust

 

REGISTERED

6.

 

NEIMAN MARCUS

 

Australia

 

1576523
8/23/2013

 

1576523
8/23/2013

 

NM Nevada Trust

 

REGISTERED

7.

 

NEIMAN-MARCUS

 

Benelux

 

709298
12/23/1987

 

R 157421
9/1/1988

 

NM Nevada Trust

 

REGISTERED RENEWED

8.

 

BERGDORF GOODMAN

 

Brazil

 

840247745
8/28/2012

 

840247745
9/27/2016

 

NM Nevada Trust

 

REGISTERED

9.

 

BERGDORF GOODMAN

 

Brazil

 

840247729
8/28/2012

 

8402477294
/12/2016

 

NM Nevada Trust

 

REGISTERED

10.

 

NEIMAN MARCUS

 

Brazil

 

840247737
8/28/2012

 

840247737
9/27/2016

 

NM Nevada Trust

 

REGISTERED

11.

 

NEIMAN MARCUS

 

Brazil

 

818619490
6/30/1995

 

818619490
10/14/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

12.

 

BERGDORF GOODMAN

 

[g113021li35i001.gif]

 

Canada

 

037194500
1/25/1974

 

TMA213031
4/2/1976

 

NM Nevada Trust

 

REGISTERED RENEWED

13.

 

BERGDORF GOODMAN

 

[g113021li35i002.gif]

 

Canada

 

030786200
9/22/1967

 

TMA165467
10/3/1969

 

NM Nevada Trust

 

REGISTERED RENEWED

14.

 

BERGDORF GOODMAN

 

[g113021li35i001.gif]

 

Canada

 

030786000
9/22/1967

 

TMA165316
9/26/1969

 

NM Nevada Trust

 

REGISTERED RENEWED

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

15.

 

CUSP

 

Canada

 

1636992
7/26/2013

 

TMA911690
8/19/2015

 

NM Nevada Trust

 

REGISTERED

16.

 

HORCHOW

 

[g113021li35i003.jpg]

 

Canada

 

063260700
5/24/1989

 

TMA379978
2/15/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

17.

 

HORCHOW

 

Canada

 

063262100
5/24/1989

 

TMA379980
2/15/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

18.

 

MISS BERGDORF

 

Canada

 

038052900
11/14/1974

 

TMA212712
3/12/1976

 

NM Nevada Trust

 

REGISTERED RENEWED

19.

 

NEIMAN-MARCUS

 

Canada

 

035394200
6/2/1972

 

TMA191255
5/25/1973

 

NM Nevada Trust

 

REGISTERED RENEWED

20.

 

NEIMAN MARCUS

 

Chile

 

1242730
2/17/2017

 

—

 

NM Nevada Trust

 

PENDING

21.

 

NEIMAN MARCUS

 

Chile

 

977658
12/16/1988

 

943848
5/17/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

22.

 

BAO GE

 

China

 

11198999
7/12/2012

 

11198999
12/7/2013

 

NM Nevada Trust

 

REGISTERED

23.

 

BAO GE

 

China

 

11198997
7/12/2012

 

11198997
12/7/2013

 

NM Nevada Trust

 

REGISTERED

24.

 

BAO GE

 

China

 

11199002
7/12/2012

 

11199002
12/7/2013

 

NM Nevada Trust

 

REGISTERED

25.

 

BAO GE

 

China

 

11199001
8/16/2012

 

11199001
12/7/2013

 

NM Nevada Trust

 

REGISTERED

26.

 

BAO GE

 

China

 

11359017
8/16/2012

 

11359017
1/21/2014

 

NM Nevada Trust

 

REGISTERED

27.

 

BAO GE

 

China

 

11359262
8/16/2012

 

11359262
8/21/2014

 

NM Nevada Trust

 

REGISTERED

28.

 

BAO GE

 

China

 

11198998
7/12/2012

 

11198998
12/7/2013

 

NM Nevada Trust

 

REGISTERED

29.

 

BAO GE

 

China

 

11199000
7/12/2012

 

11199000
12/7/2013

 

NM Nevada Trust

 

REGISTERED

30.

 

BAO GE

 

China

 

11199003
7/12/2012

 

11199003
12/7/2013

 

NM Nevada Trust

 

REGISTERED

31.

 

BAOGE

 

China

 

11199005
7/12/2012

 

11199005
12/7/2013

 

NM Nevada Trust

 

REGISTERED

32.

 

BAOGE

 

China

 

11199007
7/12/2012

 

11199007
7/14/2014

 

NM Nevada Trust

 

REGISTERED

33.

 

BAOGE

 

China

 

11199009
7/12/2012

 

11199009
12/7/2013

 

NM Nevada Trust

 

REGISTERED

34.

 

BAOGE

 

China

 

11199004
7/12/2012

 

11199004
12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

35.

 

BAOGE

 

China

 

11199006
7/12/2012

 

11199006
7/14/2014

 

NM Nevada Trust

 

REGISTERED

36.

 

BAOGE

 

China

 

11199008
7/12/2012

 

11199008
4/28/2014

 

NM Nevada Trust

 

REGISTERED

37.

 

BAOGE

 

China

 

11199010
7/12/2012

 

11199010
12/7/2013

 

NM Nevada Trust

 

REGISTERED

38.

 

BERGDORF

 

China

 

10505671
2/20/2012

 

10505671
11/28/2013

 

NM Nevada Trust

 

REGISTERED

39.

 

BERGDORF

 

China

 

10505672
2/20/2012

 

10505672
4/14/2013

 

NM Nevada Trust

 

REGISTERED

40.

 

BERGDORF

 

China

 

10505673
2/20/2012

 

10505673
5/28/2013

 

NM Nevada Trust

 

REGISTERED

41.

 

BERGDORF
[g113021li35i004.gif]

 

China

 

10293658
12/12/2011

 

10293658
2/14/2013

 

NM Nevada Trust

 

REGISTERED

42.

 

BERGDORF
[g113021li35i005.gif]

 

China

 

10293659
12/12/2011

 

10293659
8/7/2013

 

NM Nevada Trust

 

REGISTERED

43.

 

BERGDORF
[g113021li35i006.gif]

 

China

 

10293657
12/12/2011

 

10293657
3/7/2013

 

NM Nevada Trust

 

REGISTERED

44.

 

BERGDORF GOODMAN

 

China

 

10505668
2/20/2012

 

10505668
5/28/2013

 

NM Nevada Trust

 

REGISTERED

45.

 

BERGDORF GOODMAN

 

China

 

10505667
2/20/2012

 

10505667
4/14/2013

 

NM Nevada Trust

 

REGISTERED

46.

 

BERGDORF GOODMAN [g113021li35i007.gif]

 

China

 

3013771
11/8/2001

 

3013771
1/28/2003

 

NM Nevada Trust

 

REGISTERED RENEWED

47.

 

BERGDORF GOODMAN bo dao fu gu de man

 

[g113021li35i008.gif]

 

China

 

8801110
11/2/2010

 

8801110
12/7/2011

 

NM Nevada Trust

 

REGISTERED

48.

 

BERGDORF GOODMAN

 

China

 

11198992
7/12/2012

 

11198992
12/7/2013

 

NM Nevada Trust

 

REGISTERED

49.

 

BERGDORF GOODMAN

 

China

 

11198993
7/12/2012

 

11198993
12/7/2013

 

NM Nevada Trust

 

REGISTERED

50.

 

BERGDORF GOODMAN

 

China

 

11198991
7/12/2012

 

11198991
12/7/2013

 

NM Nevada Trust

 

REGISTERED

51.

 

BERGDORF GOODMAN

 

China

 

11198995
7/12/2012

 

11198995
10/21/2015

 

NM Nevada Trust

 

REGISTERED

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

52.

 

BERGDORF GOODMAN

 

China

 

11198996

7/12/2012

 

11198996
6/14/2014

 

NM Nevada Trust

 

REGISTERED

53.

 

BERGDORF GOODMAN

 

China

 

11199012
7/12/2012

 

11199012
5/7/2014

 

NM Nevada Trust

 

REGISTERED

54.

 

BERGDORF GOODMAN

 

China

 

11199011
7/12/2012

 

11199011
10/21/2015

 

NM Nevada Trust

 

REGISTERED

55.

 

BERGDORF GOODMAN

 

China

 

11186483
7/10/2012

 

11186483
11/28/2013

 

NM Nevada Trust

 

REGISTERED

56.

 

BERGDORF GOODMAN

 

China

 

10927909
5/12/2012

 

10927909
12/14/2013

 

NM Nevada Trust

 

REGISTERED

57.

 

BERGDORF GOODMAN

 

China

 

10293638
12/12/2011

 

10293638
4/28/2016

 

NM Nevada Trust

 

REGISTERED

58.

 

BERGDORF GOODMAN

 

China

 

10293639
12/12/2011

 

10293639
4/14/2014

 

NM Nevada Trust

 

REGISTERED

59.

 

BERGDORF GOODMAN

 

China

 

11198994
7/12/2012

 

11198994
2/7/2016

 

NM Nevada Trust

 

REGISTERED

60.

 

BERGDORF GOODMAN

 

China

 

11359015
8/16/2012

 

11359015
4/7/2014

 

NM Nevada Trust

 

REGISTERED

61.

 

BERGDORF GOODMAN

 

China

 

11359016
8/16/2012

 

11359016
4/7/2014

 

NM Nevada Trust

 

REGISTERED

62.

 

BO DAO FU

 

[g113021li35i009.gif]

 

China

 

10652027
3/21/2012

 

10652027
6/7/2013

 

NM Nevada Trust

 

REGISTERED

63.

 

BO DAO FU

 

[g113021li35i010.gif]

 

China

 

10652029
3/21/2012

 

10652029
6/7/2013

 

NM Nevada Trust

 

REGISTERED

64.

 

BO DAO FU

 

[g113021li35i010.gif]

 

China

 

10652028
3/21/2012

 

10652028
6/7/2013

 

NM Nevada Trust

 

REGISTERED

65.

 

BO DAO FU

 

[g113021li35i011.gif]

 

China

 

10652030
3/21/2012

 

10652030
6/7/2013

 

NM Nevada Trust

 

REGISTERED

66.

 

BO DAO FU GU DE MAN

 

China

 

10652021
3/21/2012

 

10652021
6/7/2014

 

NM Nevada Trust

 

REGISTERED

67.

 

BO DAO FU GU DE MAN

 

[g113021li35i012.gif]

 

China

 

10652022
3/21/2012

 

10652022
6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

68.

 

BO DAO FU SI

 

[g113021li35i013.gif]

 

China

 

10652023
3/21/2012

 

10652023
6/7/2013

 

NM Nevada Trust

 

REGISTERED

69.

 

BO DAO FU SI

 

[g113021li35i014.gif]

 

China

 

10652025
3/21/2012

 

10652025
6/7/2013

 

NM Nevada Trust

 

REGISTERED

70.

 

BO DAO FU SI

 

[g113021li35i015.gif]

 

China

 

10652026
3/21/2012

 

10652026
6/7/2013

 

NM Nevada Trust

 

REGISTERED

71.

 

BO DAO FU SI

 

[g113021li35i014.gif]

 

China

 

10652024
3/21/2012

 

10652024
6/7/2013

 

NM Nevada Trust

 

REGISTERED

72.

 

NAI MAN MA KU SI

 

[g113021li35i016.gif]

 

China

 

10652042
3/21/2012

 

10652042
6/7/2013

 

NM Nevada Trust

 

REGISTERED

73.

 

NAI MAN MA KU SI

 

[g113021li35i017.gif]

 

China

 

10652039
3/21/2012

 

10652039
6/7/2013

 

NM Nevada Trust

 

REGISTERED

74.

 

NAI MAN MA KU SI

 

China

 

10652040
3/21/2012

 

10652040
5/14/2013

 

NM Nevada Trust

 

REGISTERED

75.

 

NAI MAN MA KU SI

 

China

 

10652041
3/21/2012

 

10652041
5/21/2013

 

NM Nevada Trust

 

REGISTERED

76.

 

NAI MAN SI

 

[g113021li35i018.gif]

 

China

 

10652032
3/21/2012

 

10652032
6/7/2013

 

NM Nevada Trust

 

REGISTERED

77.

 

NAI MAN SI

 

[g113021li35i018.gif]

 

China

 

10652033
3/21/2012

 

10652033
6/7/2013

 

NM Nevada Trust

 

REGISTERED

78.

 

NAI MAN SI

 

[g113021li35i019.gif]

 

China

 

10652031
3/21/2012

 

10652031
6/7/2013

 

NM Nevada Trust

 

REGISTERED

79.

 

NAI MAN SI

 

[g113021li35i020.gif]

 

China

 

10652034
3/21/2012

 

10652034
6/7/2013

 

NM Nevada Trust

 

REGISTERED

80.

 

NEIMAN MARCUS

 

China

 

10505670
2/20/2012

 

10505670
5/28/2013

 

NM Nevada Trust

 

REGISTERED

81.

 

NEIMAN MARCUS

 

China

 

10505669

2/20/2012

 

10505669
8/7/2013

 

NM Nevada Trust

 

REGISTERED

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

82.

 

NEIMAN MARCUS

 

China

 

11359261
8/16/2012

 

11359261
4/14/2015

 

NM Nevada Trust

 

REGISTERED

83.

 

NEIMAN MARCUS

 

China

 

10293641
12/12/2011

 

10293641
3/7/2014

 

NM Nevada Trust

 

REGISTERED

84.

 

NEIMAN MARCUS


[g113021li37i001.jpg]

 

China

 

3280328
8/20/2002

 

3280328
8/21/2010

 

NM Nevada Trust

 

REGISTERED

85.

 

NEIMANMARCUS

 

China

 

10927908
5/17/2012

 

10927908
12/14/2013

 

NM Nevada Trust

 

REGISTERED

86.

 

NEIMANMARCUS

 

China

 

10293640
12/12/2011

 

10293640
4/7/2015

 

NM Nevada Trust

 

REGISTERED

87.

 

NEIMANS

 

China

 

10505676
2/20/2012

 

10505676
5/28/2013

 

NM Nevada Trust

 

REGISTERED

88.

 

NEIMANS

 

China

 

10505675
2/20/2012

 

10505675
4/14/2013

 

NM Nevada Trust

 

REGISTERED

89.

 

NEIMANS

 

China

 

10505674
2/20/2012

 

10505674
2/21/2014

 

NM Nevada Trust

 

REGISTERED

90.

 

NEIMANS

 

China

 

10293656
12/12/2011

 

10293656
4/7/2015

 

NM Nevada Trust

 

REGISTERED

91.

 

NEIMANS

 

[g113021li37i002.jpg]

 

China

 

10293655
12/12/2011

 

10293655
2/14/2013

 

NM Nevada Trust

 

REGISTERED

92.

 

NEIMANS

 

[g113021li37i003.jpg]

 

China

 

10293643
12/12/2011

 

10293643
2/14/2013

 

NM Nevada Trust

 

REGISTERED

93.

 

NM EDITS

 

China

 

12087745
1/23/2013

 

12087745
7/14/2014

 

NM Nevada Trust

 

REGISTERED

94.

 

NI MAN

 

China

 

11199013
7/12/2012

 

11199013
12/7/2013

 

NM Nevada Trust

 

REGISTERED

95.

 

NI MAN

 

China

 

11359014
8/16/2012

 

11359014
11/14/2015

 

NM Nevada Trust

 

REGISTERED

96.

 

NI MAN MA GE

 

[g113021li37i004.jpg]

 

China

 

10682113
3/27/2012

 

10682113
5/28/2013

 

NM Nevada Trust

 

REGISTERED

97.

 

NI MAN MA GE

 

[g113021li37i005.jpg]

 

China

 

10682110
3/27/2012

 

10682110
5/28/2013

 

NM Nevada Trust

 

REGISTERED

98.

 

NI MAN MA GE

 

[g113021li37i006.jpg]

 

China

 

10682111
3/27/2012

 

10682111
5/28/2013

 

NM Nevada Trust

 

REGISTERED

99.

 

NI MAN MA GE

 

[g113021li37i006.jpg]

 

China

 

10682112
3/27/2012

 

10682112
5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

100.

 

BERGDORF GOODMAN

 

Colombia

 

9224445235
—

 

121107
4/21/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

101.

 

BERGDORF GOODMAN

 

Community Trademarks

 

176628
4/1/1996

 

176628
11/25/1998

 

NM Nevada Trust

 

REGISTERED RENEWED

102.

 

NEIMAN MARCUS

 

Community Trademarks

 

176560
4/1/1996

 

176560
11/25/1998

 

NM Nevada Trust

 

REGISTERED RENEWED

103.

 

BERGDORF

[g113021li37i007.jpg]

 

Hong Kong

 

302150586
2/1/2012

 

302150586
2/1/2012

 

NM Nevada Trust

 

REGISTERED

104.

 

BERGDORF GOODMAN

 

[g113021li37i008.jpg]

 

Hong Kong

 

302150595
2/1/2012

 

302150595
2/1/2012

 

NM Nevada Trust

 

REGISTERED

105.

 

NEIMAN MARCUS

 

[g113021li37i009.jpg]

 

Hong Kong

 

302150568
2/1/2012

 

302150568
2/1/2012

 

NM Nevada Trust

 

REGISTERED

106.

 

NEIMAN MARCUS

 

[g113021li37i010.jpg]

 

Hong Kong

 

199406034
4/1/1992

 

199406034
4/1/1992

 

NM Nevada Trust

 

REGISTERED RENEWED

107.

 

NEIMAN-MARCUS

 

[g113021li37i011.jpg]

 

Hong Kong

 

19810069
9/24/1979

 

19810069
9/24/1979

 

NM Nevada Trust

 

REGISTERED RENEWED

108.

 

NEIMANS

 

[g113021li37i012.jpg]

 

Hong Kong

 

302150577
2/1/2012

 

302150577
2/1/2012

 

NM Nevada Trust

 

REGISTERED

109.

 

BERGDORF GOODMAN

 

Indonesia

 

J002012023664
5/21/2012

 

IDM000451554
1/26/2015

 

NM Nevada Trust

 

REGISTERED

110.

 

NEIMAN MARCUS

 

Indonesia

 

D00.2003.01795.01821
1/24/2003

 

IDM000391718
1/24/2003

 

NM Nevada Trust

 

REGISTERED RENEWED

111.

 

NEIMAN MARCUS

 

Indonesia

 

J002010036779
10/13/2010

 

IDM00047283
4/22/2015

 

NM Nevada Trust

 

REGISTERED

112.

 

BERGDORF GOODMAN

 

Japan

 

2011-090790
12/16/2011

 

5593868
6/28/2013

 

NM Nevada Trust

 

REGISTERED

113.

 

BERGDORF GOODMAN

 

Japan

 

S48-129598
8/13/1973

 

1648446
1/26/1984

 

NM Nevada Trust

 

REGISTERED RENEWED

114.

 

HORCHOW

 

[g113021li37i013.gif]

 

Japan

 

H07-092117
9/8/1995

 

4071160
10/17/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

115.

 

HORCHOW

 

[g113021li37i014.gif]

 

Japan

 

H07-092118
9/8/1995

 

3350113
10/3/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

116.

 

HORCHOW

 

[g113021li37i015.gif]

 

Japan

 

H07-092119
9/8/1995

 

3354442
10/24/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

117.

 

HORCHOW

 

[g113021li37i016.gif]

 

Japan

 

H07-006708
1/30/1995

 

4012000
6/13/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

118.

 

NEIMAN MARCUS

 

Japan

 

2011-090789
12/16/2011

 

5593867
6/28/2013

 

NM Nevada Trust

 

REGISTERED

119.

 

NEIMAN MARCUS

 

[g113021li37i017.gif]

 

Japan

 

H07-092120
9/8/1995

 

4071161
10/17/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

120.

 

NEIMAN MARCUS

 

[g113021li37i018.gif]

 

Japan

 

H07-092121
9/8/1995

 

4064383
10/3/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

121.

 

NEIMAN MARCUS

 

[g113021li37i017.gif]

 

Japan

 

H07-092122
9/8/1995

 

4002773
5/23/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

122.

 

NEIMAN MARCUS

 

Japan

 

S63-078627
7/11/1988

 

2297503
1/31/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

123.

 

NEIMAN MARCUS

 

[g113021li37i019.gif]

 

Japan

 

S54-086434
11/14/1979

 

1758188
4/23/1985

 

NM Nevada Trust

 

REGISTERED RENEWED

124.

 

NEIMAN MARCUS

 

[g113021li37i020.gif]

 

Japan

 

S54-086433
11/14/1979

 

1586076
5/26/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

125.

 

NEIMAN MARCUS

 

[g113021li37i021.gif]

 

Japan

 

S54-086432
11/14/1979

 

1607515
7/28/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

126.

 

NEIMAN MARCUS

 

[g113021li37i022.gif]

 

Japan

 

S54-014915
3/5/1979

 

1618015
9/29/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

127.

 

NEIMAN MARCUS

 

[g113021li37i023.gif]

 

Japan

 

S48-031809
2/21/1973

 

1194625
4/12/1976

 

NM Nevada Trust

 

REGISTERED RENEWED

128.

 

NEIMAN-MARCUS

 

Japan

 

S47-120033
8/31/1972

 

1166438
10/27/1975

 

NM Nevada Trust

 

REGISTERED RENEWED

129.

 

NM NEIMAN MARCUS

 

[g113021li37i024.gif]

 

Japan

 

H07-092124
9/8/1995

 

4071162
10/17/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

130.

 

NM NEIMAN MARCUS

 

[g113021li37i025.gif]

 

Japan

 

H07-092125
9/8/1995

 

4064384
10/3/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

131.

 

NM NEIMAN MARCUS

 

[g113021li37i026.gif]

 

Japan

 

H07-092126
9/8/1995

 

4002774
5/23/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

132.

 

NM NEIMAN MARCUS

 

[g113021li37i027.gif]

 

Japan

 

H07-092127
9/8/1995

 

4009125
6/6/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

133.

 

RED RIVER

 

[g113021li37i028.gif]

 

Japan

 

H07-092123
9/8/1995

 

4034705
7/25/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

134.

 

RED RIVER

 

[g113021li37i029.gif]

 

Japan

 

H09-179891
11/27/1997

 

4258331
4/2/1999

 

NM Nevada Trust(1)

 

REGISTERED RENEWED

135.

 

NEIMAN MARCUS

 

Macao

 

N/79923
10/17/2013

 

N/79923
6/12/2014

 

NM Nevada Trust

 

REGISTERED

136.

 

NEIMAN-MARCUS

 

Mexico

 

222916
9/19/1983

 

295388
12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

--------------------------------------------------------------------------------

(1)                                 Assignment from The Neiman Marcus
Group, Inc. to NM Nevada Trust to be filed with Japanese Trademark Office.

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

137.

 

NEIMAN-MARCUS

 

Mexico

 

222915
9/19/1983

 

295387
12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

138.

 

NEIMAN-MARCUS

 

Mexico

 

222917
9/19/1983

 

295389
12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

139.

 

NEIMAN-MARCUS

 

Mexico

 

222918
9/19/1983

 

295390
12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

140.

 

NEIMAN-MARCUS

 

Mexico

 

222914
9/19/1983

 

295386
12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

141.

 

NEIMAN-MARCUS

 

Mexico

 

205219
8/31/1982

 

328936
7/14/1987

 

NM Nevada Trust

 

REGISTERED RENEWED

142.

 

NEIMAN-MARCUS

 

Mexico

 

150590
8/21/1979

 

230608
9/13/1979

 

NM Nevada Trust

 

REGISTERED RENEWED

143.

 

NEIMAN-MARCUS

 

Peru

 

180003-2003
2/4/1993

 

P00001825
10/12/1993

 

NM Nevada Trust

 

REGISTERED RENEWED

144.

 

BERGDORF GOODMAN

 

South Korea

 

45-2013-0003271
6/13/2012

 

45-0051647
10/16/2014

 

NM Nevada Trust

 

REGISTERED

145.

 

BERGDORF GOODMAN

 

South Korea

 

45-2011-0004881
10/27/2011

 

45-0045414
7/10/2013

 

NM Nevada Trust

 

REGISTERED

146.

 

NEIMAN MARCUS

 

South Korea

 

45-2011-0004048
9/9/2011

 

4500447840000
5/14/2013

 

NM Nevada Trust

 

REGISTERED

147.

 

NEIMAN MARCUS

 

South Korea

 

4020080053237
11/13/2008

 

4008168080000
3/12/2010

 

NM Nevada Trust

 

REGISTERED

148.

 

NEIMAN MARCUS

 

Taiwan

 

102059114
10/24/2013

 

01707955
5/16/2015

 

NM Nevada Trust

 

REGISTERED

149.

 

NEIMAN MARCUS

 

Turkey

 

2013/83102
10/4/2013

 

2013 83102
4/8/2014

 

NM Nevada Trust

 

REGISTERED

150.

 

BERGDORF GOODMAN

 

[g113021li37i030.gif]

 

United Kingdom

 

1024846
2/12/1974

 

1024846
2/12/1974

 

NM Nevada Trust

 

REGISTERED RENEWED

151.

 

NEIMAN MARCUS

 

United Kingdom

 

1522317
12/24/1992

 

1522317
11/25/1994

 

NM Nevada Trust

 

REGISTERED RENEWED

 

--------------------------------------------------------------------------------



 

SCHEDULE III

 

FILING JURISDICTIONS

 

LEGAL NAMES, FILING JURISDICTIONS AND

LOCATIONS OF CHIEF EXECUTIVE OFFICE

 

Legal Name

 

Filing Jurisdiction

 

Chief Executive Office

Mariposa Borrower, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

Bergdorf Goodman Inc.

 

New York

 

754 Fifth Avenue,
New York, New York 10019

Bergdorf Graphics, Inc.

 

New York

 

754 Fifth Avenue,
New York, New York 10019

BG Productions, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

Neiman Marcus Group LTD LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

NEMA Beverage Corporation

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

NEMA Beverage Holding Corporation

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

NEMA Beverage Parent Corporation

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

NM Bermuda, LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

NM Financial Services, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

NM Nevada Trust

 

Massachusetts

 

3200 Las Vegas Blvd.,
Las Vegas, NV

 

--------------------------------------------------------------------------------



 

Legal Name

 

Filing Jurisdiction

 

Chief Executive Office

NMG Global Mobility, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

The Neiman Marcus Group LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

NMGP, LLC

 

Virginia

 

1618 Main Street,
Dallas, Texas 75201

Worth Avenue Leasing Company

 

Florida

 

1618 Main Street,
Dallas, Texas 75201

NMG California Salon LLC

 

California

 

9700 Wilshire Blvd,
Beverly Hills, CA 90212

NMG Florida Salon LLC

 

Florida

 

5860 Glades Road,
Boca Raton, FL 33431

NMG Salon Holdings LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

NMG Salons LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

NMG Texas Salon LLC

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

The NMG Subsidiary LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

--------------------------------------------------------------------------------



 

SCHEDULE IV

 

COMMERCIAL TORT CLAIMS

 

Reference is made to the class action settlement involving Visa and Mastercard,
who separately and together with certain banks, engaged with certain actions
that resulted in merchants paying excessive interchange fees when accepting Visa
and Mastercard credit and debit cards in connection with store and online
purchases.  Under the settlement, Visa, Mastercard and other bank defendants
have agreed to provide approximately $6.24 billion in class settlement funds. 
The net class settlement fund will be used to pay valid claims of merchants that
accepted Visa and Mastercard credit or debit cards between January 1, 2004
through January 25, 2019.

 

The Court has given preliminary approval to this settlement.  A Court hearing is
set for November 7, 2019 for the Court to officially approve of the settlement.

 

Merchants have until July 23, 2019 to decide if they will stay in the settlement
and wait to file a claim, object to the settlement and file a notice to appear
with the Court, or to opt out and make a separate claim.

 

The Company is in the process of evaluating the potential recovery on its
portion of the claims and believes there is a reasonable chance such recovery
will exceed $2.5 million.

 

--------------------------------------------------------------------------------